 

EXHIBIT 10.12

Execution Version

 

 

 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

SUMMIT PERMIAN TRANSMISSION HOLDCO, LLC

a Delaware Limited Liability Company

Dated as of December 24, 2019

Limited liability company interests in Summit Permian Transmission Holdco, LLC,
a Delaware limited liability company, have not been registered with or qualified
by the Securities and Exchange Commission or any securities regulatory authority
of any state.  The interests are being sold in reliance upon exemptions from
such registration or qualification requirements.  The interests cannot be sold,
transferred, assigned or otherwise disposed of except in compliance with the
restrictions on transferability contained in this Amended and Restated Limited
Liability Company Agreement of Summit Permian Transmission Holdco, LLC, as such
may be amended or restated from time to time, and applicable federal and state
securities laws.

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I DEFINITIONS

1

 

 

Section 1.1

Certain Definitions1

 

 

Section 1.2

Construction23

 

Article II ORGANIZATION

24

 

 

Section 2.1

Continuation of the Company24

 

 

Section 2.2

Name24

 

 

Section 2.3

Registered Office; Registered Agent24

 

 

Section 2.4

Principal Office24

 

 

Section 2.5

Purpose; Powers24

 

 

Section 2.6

Fiscal Year; Fiscal Quarter25

 

 

Section 2.7

Foreign Qualification Governmental Filings25

 

 

Section 2.8

Term25

 

Article III MEMBERS; DISPOSITIONS

25

 

 

Section 3.1

Members25

 

 

Section 3.2

Restrictions on the Transfer of Units26

 

 

Section 3.3

Issuance of Units; Additional Members27

 

 

Section 3.4

Liability to Third Parties27

 

 

Section 3.5

Rights and Obligations of Transferee27

 

 

Section 3.6

Responsibilities of the Members27

 

 

Section 3.7

Representations and Warranties of the Members28

 

 

Section 3.8

Member Action29

 

Article IV INTERESTS; CAPITAL CONTRIBUTIONS

30

 

 

Section 4.1

Interests30

 

 

Section 4.2

Effective Date Transactions; Subsequent Closing30

 

 

Section 4.3

Additional Capital Contributions by Series A Preferred Members30

 

 

Section 4.4

Failure to Contribute31

 

 

Section 4.5

Accordion Feature32

 

 

Section 4.6

Capital Accounts33

 

 

Section 4.7

Withdrawal or Return of Capital33

 

 

Section 4.8

Redemption34

 

 

Section 4.9

Remedial Sale35

 

 

Section 4.10

Undrawn Commitment Amount37

 

Article V DISTRIBUTIONS AND ALLOCATIONS

37

 

 

Section 5.1

Distributions37

 

 

Section 5.2

Tax Distributions39

 

 

Section 5.3

Allocations40

 

 

Section 5.4

Withholding45

 

i

 

--------------------------------------------------------------------------------

 

Article VI MANAGEMENT

45

 

 

Section 6.1

Management45

 

 

Section 6.2

Board46

 

 

Section 6.3

Officers48

 

 

Section 6.4

Waiver of Fiduciary Duties; Indemnification; Limitation of Liability49

 

 

Section 6.5

Company as Indemnitor of First Resort51

 

 

Section 6.6

Other Activities52

 

 

Section 6.7

No Recourse Against Nonparty Affiliates53

 

 

Section 6.8

Preferred Approvals53

 

 

Section 6.9

Financial Covenant58

 

Article VII RIGHTS OF MEMBERS; CONFIDENTIALITY

59

 

 

Section 7.1

Access to Information; Inspection Rights59

 

 

Section 7.2

Financial Reports; Information59

 

 

Section 7.3

Confidentiality60

 

Article VIII TAXES

60

 

 

Section 8.1

Tax Returns60

 

 

Section 8.2

Tax Elections61

 

 

Section 8.3

Company Representative61

 

Article IX BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

62

 

 

Section 9.1

Maintenance of Books and Records62

 

 

Section 9.2

Reports62

 

 

Section 9.3

Bank Accounts62

 

Article X DISSOLUTION, LIQUIDATION, TERMINATION AND CONVERSION

63

 

 

Section 10.1

Dissolution63

 

 

Section 10.2

Liquidation and Termination63

 

 

Section 10.3

Cancellation of Filing64

 

 

Section 10.4

Survival64

 

Article XI GENERAL PROVISIONS

64

 

 

Section 11.1

Offset64

 

 

Section 11.2

Notices64

 

 

Section 11.3

Entire Agreement; Supersedure65

 

 

Section 11.4

Effect of Waiver or Consent65

 

 

Section 11.5

Amendment or Modification65

 

 

Section 11.6

Survivability of Terms66

 

 

Section 11.7

Binding Effect66

 

 

Section 11.8

Governing Law; Severability66

 

 

Section 11.9

Consent to Jurisdiction; Waiver of Jury Trial66

 

 

Section 11.10

Specific Performance67

 

 

Section 11.11

Further Assurances67

 

 

Section 11.12

Waiver of Certain Rights67

 

ii

--------------------------------------------------------------------------------

 

 

Section 11.13

Title to Company Property67

 

 

Section 11.14

Counterparts67

 

 

Section 11.15

Electronic Transmissions67

 

 

Section 11.16

Legal Counsel68

 

 

Section 11.17

Special Purpose Entity68

 

 

 

 

iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
SUMMIT PERMIAN TRANSMISSION HOLDCO, LLC

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of SUMMIT PERMIAN TRANSMISSION HOLDCO, LLC, a Delaware limited liability company
(the “Company”), is made and entered into effective as of December 24, 2019
(the “Effective Date”) by and among the Common Unit Member (as defined below),
the Series A Preferred Members (as defined below) that are designated as such on
the signature pages of this Agreement and, solely for purposes of Sections
3.6(a), 4.9 and 11.17, Summit Parent (as defined below).  Capitalized terms used
in this Agreement without definition have the meanings ascribed to such terms in
Section 1.1.  The Company and the Members are sometimes collectively referred to
herein as the “Parties” and each is sometimes referred to herein as a “Party.”

RECITALS

WHEREAS, the Company was formed under the Laws of the State of Delaware by
filing a Certificate of Formation (the “Certificate”) with the Secretary of
State of the State of Delaware on December 17, 2019;

WHEREAS, Summit Member, as the sole member of the Company, entered into the
Limited Liability Company Agreement of the Company dated as of December 17, 2019
(the “Initial Agreement”);

WHEREAS, on the Effective Date, the Company entered into a Preferred Unit
Purchase Agreement with the Series A Preferred Members (the “Preferred Purchase
Agreement”) to issue the Series A Preferred Units to the Series A Preferred
Members; and

WHEREAS, in connection with the transactions contemplated by the Preferred
Purchase Agreement, on the Effective Date, Summit Member and the Series A
Preferred Members desire to effect the amendment and restatement of the
Company’s Initial Agreement in its entirety to (a) provide for the Series A
Preferred Units as a new class of preferred securities, (b) provide for the
admission of new Members, (c) establish and set forth the Members’ agreement
with respect to certain rights and obligations associated with the ownership of
Units and (d) provide for such other changes as the Members have determined are
necessary and appropriate in connection with the foregoing.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members agree as
follows:

Article I
DEFINITIONS

Section 1.1Certain Definitions

.  As used in this Agreement, the following terms have the following meanings:

 

--------------------------------------------------------------------------------

 

“Accordion Amount” means $60,000,000.

“Accordion Capital Call” has the meaning set forth in Section 4.5(a).

“Accordion Units” has the meaning set forth in Section 4.5(a).

“Act” means the Delaware Limited Liability Company Act and any successor
statute.

“Additional Funding Request” has the meaning given to it in the Preferred
Purchase Agreement.

“Adjusted Capital Account” means, with respect to any Holder, the balance, if
any, in such Holder’s Capital Account as of the end of the relevant Tax Year or
other period, after giving effect to the following adjustments:

(a)add to such Capital Account any amounts which such Holder is obligated to
restore in accordance with this Agreement or is deemed to be obligated to
restore to the Company in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5); and

(b)subtract from such Capital Account such Holder’s share of the items described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition is intended to comply with the provisions of Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d) and 1.704-2 and shall be interpreted
consistently therewith.

“Adoption Agreement” means the Adoption Agreement substantially in the form of
Exhibit D.

“Affiliate” means, with respect to a specified Person, any other Person, that,
directly or indirectly Controls, is Controlled by or under common Control with,
such Person.  Notwithstanding anything to the contrary in this Agreement, for
purposes of this Agreement, with respect to any Person holding Series A
Preferred Units that is an investment fund, investment account or investment
company, any other investment fund, investment account or investment company
that is managed, advised or sub-advised by the same investment advisor as such
Person or by an Affiliate of such investment advisor, shall be considered
Controlled by, and an Affiliate of, such first Person.

“Agreement” has the meaning set forth in the introductory paragraph.

“Available Cash” means, with respect to any fiscal quarter of the Company ending
prior to the occurrence of a Dissolution Event or a Trigger Event, (a) all cash
and cash equivalents of the Company on hand at the end of such fiscal quarter
(excluding any Specified Exxon Proceeds or any proceeds resulting from any
Permitted Summit Operating Sell-Down, in each case, that have been distributed
to or otherwise received by the Company), less (b) the amount of any cash
reserves established by the Board in Good Faith to (i) provide for the proper
conduct of the business of the Company and its Subsidiaries (including reserves
for general and administrative expenses, capital expenditures, capital calls,
taxes, investments and debt service costs), (ii) comply with applicable

2

--------------------------------------------------------------------------------

 

Law or any loan agreement, security agreement, mortgage, debt instrument, or
other agreement or obligation to which the Company or any of its Subsidiaries is
a party or by which it is bound or its assets are subject and (iii) provide
funds necessary to make Series A Preferred Distributions in accordance with
Section 5.1(c); provided that such cash reserves shall not equal less than the
forthcoming three months of anticipated capital calls that are expected to be
made by Permian Transmission to fund its capital commitment obligations to
Double E (excluding any capital commitment obligations to fund “Expansion
Opportunities” (as such term is defined in the Double E LLC Agreement (as in
effect on the Effective Date, without any amendments, modifications,
supplements, waivers or other changes thereto)) (including “Expansion
Opportunities” that are “Special Construction Projects” (as such term is defined
in the Double E LLC Agreement) solely to the extent that Permian Transmission is
the “Participating Member” (as such term is defined in the Double E LLC
Agreement) in accordance with the terms of the Double E LLC Agreement (as in
effect on the Effective Date, without any amendments, modifications,
supplements, waivers or other changes thereto)) that are able to be satisfied
through cash reserves then available at Double E or through debt or equity
financing that is permitted pursuant to this Agreement and the Double E LLC
Agreement (as in effect on the Effective Date, without any amendments,
modifications, supplements, waivers or other changes thereto) and is, as of the
relevant time of determination, available pursuant to binding contractual
commitments that are enforceable by Double E) without Preferred
Approval.  Notwithstanding the foregoing, “Available Cash” shall equal zero with
respect to the fiscal quarter (and all fiscal quarters thereafter) in which a
Dissolution Event or a Trigger Event occurs (unless and until the applicable
Trigger Event is cured, if applicable, or as otherwise determined by the Series
A Preferred Members with Preferred Approval).

“Baker Botts” has the meaning set forth in Section 11.16(b).

“Bankruptcy Event” means, with respect to any Person:

(a)such Person (i) admits in writing its inability to pay its debts as they
become due, (ii) files, consents or acquiesces by answer or otherwise to the
filing against it of a petition for relief, reorganization, rearrangement,
readjustment or similar relief or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, dissolution,
reorganization, moratorium or other similar Law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as bankrupt or as insolvent or to be liquidated, (vi) gives notice
to any Governmental Entity of insolvency or pending insolvency or (vii) takes
corporate action for the purpose of any of the foregoing;

(b)(i) a court or other Governmental Entity of competent jurisdiction enters an
order (A) appointing, without consent by such Person, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (B) constituting an order for relief or
approving a petition for relief, reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency Law of any jurisdiction or (C) ordering the dissolution, winding-up
or liquidation of such Person or (ii) a petition or involuntary case with
respect to any of the foregoing is filed or commenced against such Person;

3

--------------------------------------------------------------------------------

 

(c)such Person enters into a definitive restructuring support agreement or other
agreement with creditors to restructure, reorganize or market itself or its
assets through a bankruptcy process;

(d)such Person is in any (i) default with respect to the timely payment of
principal or interest or any “event of default” or analogous concept with
respect to such Person’s indebtedness for borrowed money (or other Funded
Indebtedness) or (ii) other material, continuing breach or default of any
covenant or other term or condition of such Person’s indebtedness for borrowed
money (or other Funded Indebtedness), provided, in the case of clause (ii), that
such breach or default has not been cured (if such breach or default is capable
of cure or remedy) within any applicable cure period under the terms of such
indebtedness and has not matured into an “event of default” or analogous concept
with respect to such indebtedness; or

(e)such Person enters into a forbearance agreement with the applicable creditors
with respect to any of such Person’s indebtedness for borrowed money (or other
Funded Indebtedness).

“Base Return” means, with respect to each issued and outstanding Series A
Preferred Unit as of the applicable date of determination, an amount equal to
the greater of: (a) an amount sufficient to cause the ROI of such Series A
Preferred Unit to be ____; and (b) an amount sufficient to cause the IRR of such
Series A Preferred Unit to be ____%; plus, in the case of each of foregoing
clauses (a) and (b), to the extent any Series A Preferred Distributions
arrearages are owed in respect of such Series A Preferred Units of such date of
determination, the portion of such arrearages attributable to the Step-Up
Rate.  Notwithstanding anything to the contrary in this Agreement, in no event
shall any calculation of the Base Return (or the calculations of ROI and IRR
used therein) take into account (y) any expenses of the Series A Preferred
Members reimbursed by the Company or paid as an indemnity or as damages pursuant
to the Preferred Purchase Agreement or any of the Other Transaction Documents or
(z) any Undrawn Commitment Amount (or corresponding Undrawn Commitment Units),
Transaction Amount or Structuring Amount.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Board” has the meaning set forth in Section 6.1.

“Board Observer” has the meaning set forth in Section 6.2(o).

“Business” has the meaning set forth in Section 2.5.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York, are authorized or obligated by Law to close.

4

--------------------------------------------------------------------------------

 

“C&M Agreement” means the Construction Management Agreement, by and between
Summit Member and Double E, dated as of June 26, 2019.

“Capital Account” means the Capital Account maintained for each Holder on the
Company’s books and records in accordance with the following provisions:

(a)To each Holder’s Capital Account there will be added (i) the amount of cash
and the Gross Asset Value of any other asset contributed by such Holder to the
Company pursuant to any provision of this Agreement, (ii) such Holder’s
allocable share of Profits and any items in the nature of income or gain that
are specially allocated to such Holder pursuant to Section 5.3(a) and Section
5.3(b) or other provisions of this Agreement and (iii) any other increases
allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv).

(b)From each Holder’s Capital Account there will be subtracted (i) the amount of
cash and the Gross Asset Value of any other Company assets distributed to such
Holder pursuant to any provision of this Agreement, (ii) such Holder’s allocable
share of Losses and any other items in the nature of expenses or losses that are
specially allocated to such Holder pursuant to Section 5.3(a) and Section 5.3(b)
or other provisions of this Agreement, (iii)  liabilities of such Holder assumed
by the Company or which are secured by any property contributed by such Holder
to the Company and (iv) any other decreases allowed or required by Treasury
Regulations Section 1.704-1(b)(2)(iv).

(c)In the event any Unit is Transferred (other than by pledge of, or grant of a
security interest in, such Interest) in accordance with the terms of this
Agreement, the transferee will succeed to the Capital Account of the transferor
to the extent it relates to the Unit that is Transferred in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(l).

(d)Determination of the amount of any liability for purposes of subparagraphs
(a) and (b) above will take into account Code Section 752(c) and any other
applicable provisions of the Code and Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Sections 1.704-1(b) and 1.704-2 and will be interpreted and applied
in a manner consistent with such Treasury Regulations while giving as much
effect to the provisions of this Agreement as possible.

“Capital Contribution” means, with respect to any Member, as of any time of
determination, (a) the amount of money contributed or, to the extent provided in
this Agreement, deemed contributed to the Company and (b) the Fair Market Value
of any Property (other than money) contributed to the Company, in each case by
such Member as of the time in question.

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the

5

--------------------------------------------------------------------------------

 

profits and losses of, or distributions of assets of, the issuing Person
(excluding debt securities convertible into or exchangeable for Capital Stock,
prior to such conversion).

“Certificate” has the meaning set forth in the recitals.

“Change of Control” means the occurrence of one or more of the following events:

(a)the direct or indirect sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the properties or assets of the Company, Permian Transmission or Double
E, taken as a whole, to any Person or Persons;

(b)the adoption of a plan relating to the liquidation or dissolution of the
Company, Permian Transmission or Double E;

(c)the consummation of any sale, transfer, conveyance or other transaction
(including any merger, consolidation or other business combination) the result
of which is that any “person” or “group” (as such terms are used in Section
13(d) and Section 14(d) of the Exchange Act) that was not previously the
Beneficial Owner of Capital Stock of the Company representing more than 50% of
the aggregate ordinary voting power and more than 50% of the rights to
distributions upon the liquidation, dissolution or winding up of the Company to
which holders of Units (other than Series A Preferred Units) would be entitled
if the assets of the Company had been sold for their Fair Market Value and the
resulting proceeds distributed (after satisfying all debts and other liabilities
and obligations of the Company) in a complete liquidation of the Company becomes
the Beneficial Owner, directly or indirectly, of Capital Stock of the Company
representing more than 50% of the aggregate ordinary voting power or more than
50% of the rights to distributions upon the liquidation, dissolution or winding
up of the Company to which holders of Units (other than Series A Preferred
Units) would be entitled if the assets of the Company had been sold for their
Fair Market Value and the resulting proceeds distributed (after satisfying all
debts and other liabilities and obligations of the Company) in a complete
liquidation of the Company; provided, that for purposes of this clause (c), a
“person” or “group” shall include, in connection with a direct merger or other
business combination of any Entity with a class of securities traded on a
national or regional securities exchange with the Company, the shareholders of
such publicly traded Entity with whom the Company merges or that become
equityholders of the Company in connection with such transaction;

(d)the consummation of any tender offer, merger, recapitalization, consolidation
or business combination, or reorganization or other transaction, or series of
such transactions, involving the Company, Permian Transmission or Double E and
any other Person or group of Persons; or

(e)the consummation of any transaction, or series of related transactions,
involving the Company, Permian Transmission or Double E and any other Person or
group of Persons whereby the Company directly or indirectly Transfers beneficial
ownership of any Capital Stock in Double E to any Person other than the Company
or a wholly-owned Subsidiary of the Company.

6

--------------------------------------------------------------------------------

 

(f)Notwithstanding the foregoing clauses (a) through (e), a “Change of Control”
shall not be deemed to occur as a result of (i) a Permitted Summit Operating
Sell-Down or (ii) a Permitted Summit HoldCo Sell-Down.

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

“Commitment” means, with respect to each Series A Preferred Member, the amount
set forth next to such Series A Preferred Member’s name on Exhibit A.

“Common Unit” means a limited liability company interest in the Company referred
to in this Agreement as a “Common Unit”.

“Common Unit Member” means any Member owning Common Units and identified as a
Common Unit Member on Exhibit A, as such may be amended from time to time by the
Board pursuant to this Agreement.

“Common Unit Sharing Percentage” means, as to any Holder of Common Units, as of
the time of determination, the percentage obtained by dividing the number of
Common Units held by such Holder by the total number of issued and outstanding
Common Units held by all of the Holders at the time in question.

“Company” has the meaning specified therefor in the introductory paragraph.

“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum
gain.”

“Company Representative” has the meaning assigned to the term “partnership
representative” in Code Section 6223 and any Treasury Regulations (and any
analogous provision of state or local Law).

“Competitor” means (a) any Entity that has substantial experience in the natural
gas gathering, processing or transmission business in the United States and (b)
any private equity fund that has any equity position in, or Controls, any Person
that owns or operates FERC-regulated interstate natural gas pipeline
transportation assets located in the Permian or Delaware Basins.

“Contracting Parties” has the meaning set forth in Section 6.7.

“Control” (including the terms “Controlling” and “Controlled”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Covered Persons” has the meaning set forth in Section 6.6.

“Cumulative Assumed Tax Liability” means, with respect to any Member as of any
Fiscal Year, the product of (a) the U.S. federal taxable income (other than
taxable income incurred in connection with the receipt of a guaranteed payment
for services by such Member, but expressly including a guaranteed payment for
the use of capital) allocated by the Company to such Member,

7

--------------------------------------------------------------------------------

 

and taxable income allocated to any Member pursuant to Section 5.3, in such
Fiscal Year and all prior Fiscal Years less the U.S. federal taxable loss
allocated by the Company to such Member in such Fiscal Year and all prior Fiscal
Years (but assuming that the allocated taxable loss from prior Fiscal Years
taken into account for purposes of this calculation shall not exceed 80% of
taxable income allocated by the Company to such Member in such Fiscal Year or
such other limitation as set forth in Section 172(a)(2) of the Code or any
similar successor provision), multiplied by (b) the highest applicable U.S.
federal, state and local income tax rate (including the tax rate imposed on “net
investment income” by Code Section 1411 to the extent applicable to the taxable
income allocated to such Member) applicable to an individual (or, if higher, a
corporation) resident in San Francisco, California (for the avoidance of doubt,
regardless of the actual rate applicable to such Member) taking into account (i)
the character of U.S. federal taxable income or loss allocated by the Company to
such Member (e.g., capital gains or losses, dividends, ordinary income, etc.)
during each applicable Fiscal Year and (ii) any adjustment to such Member’s
taxable income attributable to its direct or indirect ownership of the Company
and its Subsidiaries as a result of any tax examination, audit or adjustment
with respect to any period or portion thereof.  For the avoidance of doubt, the
term “Cumulative Assumed Tax Liability” shall not take into account any impact
of (i) Code Section 199A or (ii) the deductibility of state and local taxes for
U.S. federal income tax purposes for so long as such deductions are limited
under Code Section 164. When the Cumulative Assumed Tax Liability must be
calculated in advance of a Tax Distribution Date, it shall be calculated as of
the last day of the most recent fiscal quarter as if such day constituted the
end of a taxable year.

“D&O Insurance” has the meaning set forth in Section 6.4(j).

“Default Amount” has the meaning set forth in Section 4.4(a).

“Defaulting Preferred Member” has the meaning set forth in Section 4.4(a).

“Depreciation” means, for each Tax Year or other period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Tax Year or other
period, except that (a) with respect to any property the Gross Asset Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704-3(d), Depreciation for such Tax Year or other
period will be the amount of book basis recovered for such Tax Year or other
period under the rules prescribed by Treasury Regulations Section 1.704-3(d)(2)
and (b) with respect to any other property the Gross Asset Value of which
differs from its adjusted basis for federal income tax purposes at the beginning
of such Tax Year or other period, Depreciation for such Tax Year or other period
will be an amount that bears the same ratio to such beginning Gross Asset Value
as the federal income tax depreciation, amortization or other cost recovery
deduction for such Tax Year or other period bears to such beginning adjusted tax
basis.  Notwithstanding the foregoing, if the federal income tax depreciation,
amortization or other cost recovery deduction for such Tax Year or other period
is zero, then for the purposes of clause (a) of the preceding sentence
Depreciation will be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Board.

“Development Budget” has the meaning set forth in the C&M Agreement.

8

--------------------------------------------------------------------------------

 

“Director” has the meaning set forth in Section 6.1.

“Dissolution Event” has the meaning set forth in Section 10.1.

“Double E” means Double E Pipeline, LLC, a Delaware limited liability company.

“Double E LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Double E, dated as of June 26, 2019.

“Double E Pipeline” means the pipeline and any laterals, interconnections, meter
stations, and any related pipeline assets contemplated by the Project Execution
Plan (as defined in the C&M Agreement) originating in the northern Delaware
Basin in Eddy County, New Mexico and terminating at Waha, Reeves and Pecos
Counties, Texas; provided, that “Double E Pipeline” shall also include any
Construction Opportunities (as defined in the Double E LLC Agreement) and
Special Construction Projects (as defined in the Double E LLC Agreement) placed
in-service.

“ECP” means Energy Capital Partners III, LP and Energy Capital Partners IV, LP
and each of their affiliated funds and investment vehicles that are Controlled
by ECP ControlCo, LLC or the investment committee of Energy Capital Partners
III, LP or Energy Capital Partners IV, LP.

“ECP Commitment Letter” means an equity commitment letter, in form and substance
acceptable to TES Member, (a) issued by a private equity fund or similar
investment fund Controlled by ECP ControlCo, LLC or the investment committee of
Energy Capital Partners III, LP or Energy Capital Partners IV, LP that has
reserved (solely for the purposes of guaranteeing the Company’s obligations
under Section 4.8(a)) ECP Creditworthy LP Commitments from limited partners in
such fund in an amount necessary to guarantee all obligations of the Company
from time to time owing pursuant to Section 4.8(a) and (b) which TES Member is
entitled enforce directly against the issuer as a party thereto.

“ECP Creditworthy LP Commitments” means uncalled capital commitments from
limited partners in a private equity fund or similar investment fund to the
extent such commitments would reasonably be expected to be given credit by a
Major Commercial Bank in the determination of the fund’s borrowing base under a
customary subscription-secured credit facility provided to such fund by a Major
Commercial Bank (i.e., if a limited partner has made a $__ commitment, but a
Major Commercial Bank would only provide $__ of borrowing base capacity in
respect of such commitment, then such commitment would constitute $__ of ECP
Creditworthy LP Commitments).

“Effective Date” has the meaning set forth in the introductory paragraph.

“Enforceability Exceptions” means (a) any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Laws relating
to or affecting the enforcement of creditors’ rights generally and (b) any legal
principles of general applicability governing the availability of equitable
remedies, including principles of commercial reasonableness, good faith and fair
dealing (whether considered in a proceeding in equity or at Law or under
applicable legal codes).

9

--------------------------------------------------------------------------------

 

“Entity” means any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exxon” has the meaning ascribed to the term “Exxon Member” in the Double E LLC
Agreement (as in effect on the Effective Date, without any amendments,
modifications, supplements, waivers or other changes thereto).

“Exxon Consent” has the meaning set forth in the Preferred Purchase Agreement.

“Fair Market Value” means, with respect to Property (other than cash), the fair
market value of such Property as determined in Good Faith by the Board, with
Preferred Approval (not to be unreasonably withheld, conditioned or delayed)
unless otherwise specified in this Agreement or in one of the Other Transaction
Documents, as applicable.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Approval” means FERC’s issuance of a certificate under Section 7(c) of the
Natural Gas Act of 1938 in respect of the Application of Double E Pipeline, LLC
for Certificate of Public Convenience and Necessity and Related Authorizations,
FERC Docket No. CP19-495-000, dated July 31, 2019.

“Fiscal Year” has the meaning set forth in Section 2.6.

“Funded Indebtedness” means, as to any Person, without duplication, all
indebtedness of such Person for borrowed money, all obligations of such Person
evidenced by bonds (other than performance, surety or similar bonds),
debentures, notes or similar debt instruments, all obligations in respect of
letters of credit of such Person, and all guarantees by such Person of Funded
Indebtedness of other Persons, in each case determined in accordance with GAAP,
provided that for the avoidance of doubt, lease obligations and other similar
arrangements of Double E conveying the right to use (whether in effect as of the
date of this Agreement or thereafter incurred) that are required to be
classified under GAAP as a liability (including pursuant to Accounting Standards
Update, Leases (Topic 842)) will be excluded from Funded Indebtedness.

“Funding Termination Date” means the earlier of (a) December 31, 2021 and (b)
the date on which Remaining Accordion Amount equals $0.00.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“Good Faith” means the Director or Directors making a determination or taking or
declining to take an action have the subjective belief that the determination or
other action or inaction is in the best interests of the Company and its
Subsidiaries.

“Governmental Entity” means any (a) national, state, county, tribal, municipal
or local government (whether domestic or foreign) and any political subdivision
thereof, (b) court or administrative tribunal, (c) other governmental,
quasi-governmental, judicial, public or statutory

10

--------------------------------------------------------------------------------

 

instrumentality, authority, body, agency, bureau or entity of competent
jurisdiction (including any zoning authority or state public utility commission,
or any comparable authority) and (d) non-governmental agency, tribunal or entity
that is properly vested by a governmental authority with applicable
jurisdiction.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)the initial Gross Asset Value of any asset (other than cash) contributed by a
Holder to the Company is the Fair Market Value of such asset.

(b)the Gross Asset Value of all Company assets immediately prior to the
occurrence of any event described in subparagraphs (i) through (v) below may be
adjusted to equal their respective Fair Market Values, as of the following
times:

(i)the acquisition of an additional Interest in the Company by a new or existing
Holder in exchange for more than a de minimis Capital Contribution, if the Board
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative interests of the Holders in the Company;

(ii)the distribution by the Company to a Holder of more than a de minimis amount
of Company assets as consideration for an Interest in the Company, if the Board
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative interests of the Holders in the Company;

(iii)the liquidation or dissolution of the Company within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g);

(iv)the grant of an Interest in the Company (other than a de minimis Interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Holder acting in his capacity as a Holder, or by a new
Holder acting in his capacity as a Holder or in anticipation of becoming a
Member of the Company, if the Board reasonably determines that such adjustment
is necessary or appropriate to reflect the relative interests of the Members in
the Company; and

(v)at such other times as the Board may reasonably determine to be necessary or
advisable in order to comply with Treasury Regulations Sections 1.704-1(b) and
1.704-2.

(c)the Gross Asset Value of any Company asset distributed to a Holder shall be
the Fair Market Value of such asset (taking Code Section 7701(g) into account)
on the date of distribution.

(d)the Gross Asset Values of Company assets will be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), except that Gross Asset
Values will not be adjusted pursuant to this subparagraph (d) to the extent

11

--------------------------------------------------------------------------------

 

that an adjustment pursuant to subparagraph (b) above is made in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

“Holder” or “Holder of Units” means a Person holding Units at any given time.

“In Effect” means, with respect to the Summit Parent Guarantee, that the
Termination Date (as defined in the Summit Parent Guarantee) has not yet
occurred or the Termination Date has occurred but the Gap Period (as defined in
the Summit Parent Guarantee) is continuing and has not yet expired by its terms.

“In-Service Date” means the date that the Double E Pipeline and related
facilities are completed and ready for firm transportation service.

“Indemnified Losses” has the meaning set forth in Section 6.4(e).

“Indemnitee” has the meaning set forth in Section 6.4(e).

“Initial Agreement” has the meaning set forth in the recitals.

“Initial Contribution Amount” means, with respect to each Series A Preferred
Member, the amount set forth next to such Series A Preferred Member’s name on
Exhibit A.

“Initial Public Offering” means the initial firm commitment underwritten
offering of equity securities of the Company, any successor entity to or any
Subsidiary of the Company or any parent of the Company created for the purpose
of conducting an Initial Public Offering, in each case to the public pursuant to
an effective registration statement under the Securities Act.

“Initiating Member” has the meaning set forth in Section 4.9(a).

“Interest” means the limited liability company interest of a Holder at any
particular time.

“Interest Rate” means a rate per annum equal to the lesser of (a) a varying rate
per annum that is equal to the interest rate publicly quoted by JPMorgan Chase
Bank (or its successor) from time to time as its prime commercial or similar
reference interest rate, with adjustments in that varying rate to be made on the
same date as any change in that rate and (b) the maximum rate permitted by
applicable Law.

“IRR” means with respect to any issued and outstanding Series A Preferred Unit,
as of any time of determination, the actual internal annual pre-tax rate of
return, compounded quarterly, on the Series A Preferred Issue Amount, only as a
result of cash distributions paid on such Series A Preferred Unit pursuant to
this Agreement; provided, for the avoidance of doubt, that the return on any
portion of the PIK Units shall be calculated from the first day of the fiscal
quarter immediately following the fiscal quarter in respect of which such
portion of the PIK Units were issued.  IRR shall be calculated using the XIRR
function in the most recent version of Microsoft Excel (or if such program is no
longer available, such other software program for calculating IRR determined by
the Board with the consent of the Series A Preferred Members, such consent not
to be unreasonably withheld, conditioned or delayed).  Notwithstanding anything
to the contrary in this Agreement, in no event shall any calculation of IRR take
into account (y) any expenses of the

12

--------------------------------------------------------------------------------

 

Series A Preferred Members reimbursed by the Company or paid as an indemnity or
as damages pursuant to the Preferred Purchase Agreement or any of the Other
Transaction Documents or (z) any Undrawn Commitment Amount (or corresponding
Undrawn Commitment Units), Transaction Amount or Structuring Amount.  

“Kirkland” has the meaning set forth in Section 11.16(a).

“Law” means any statute, law (including common law), rule, ordinance, or
regulation or any judgment, order, writ, injunction, or decree of any
Governmental Entity.

“Leverage Ratio” means, as of any time of determination, an amount equal to the
quotient of (a)(i) the then-outstanding aggregate amount of Funded Indebtedness
(including principal and interest accrued thereon) of the Company and its
Subsidiaries plus (ii) an amount equal to the aggregate Base Return for all
issued and outstanding Series A Preferred Units, divided by (b) LTM EBITDA.

“Lien” means any lien, mortgage, security interest, pledge, charge, encumbrance,
hypothecation or deposit arrangement or other arrangement having the practical
effect of any of the foregoing.

“LTM EBITDA” means, for the most recent trailing 12 calendar months ended on or
before the applicable measurement date, with respect to Double E, the product of
(a) the aggregate percentage of the total issued and outstanding Capital Stock
of Double E held by Permian Transmission and (b) the sum of (i) consolidated net
income (or loss) during such period (excluding extraordinary gains and losses)
determined in accordance with GAAP, plus (ii) all interest paid or accrued
(including amortization of original issue discount and the interest component of
any deferred payment obligations and capital lease obligations) that was
deducted in determining such consolidated net income, plus (iii) all income
taxes that were deducted in determining such consolidated net income, plus (iv)
all depreciation, amortization (including amortization of goodwill and debt
issue costs), impairment and abandonment expenses and other non-cash charges
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP) that were deducted in determining such
consolidated net income, minus (v) all non-cash items of income that were
included in determining such consolidated net income.  Notwithstanding the
foregoing, LTM EBITDA shall be annualized until there is available information
for 12 trailing calendar months to calculate LTM EBITDA in accordance with the
foregoing.

“Major Commercial Bank” means a major U.S. commercial bank or a U.S. branch of a
major foreign commercial bank, in either case, with a credit rating for senior
unsecured long term indebtedness (not supported by third-party enhancement) of
A- or higher from S&P Global Ratings or Fitch, Inc. or A3 or higher from Moody’s
Investors Service, Inc. and that is not an Affiliate of Summit Parent or ECP.

“Market-Based Financing” means the entrance by the Company or a Subsidiary of
the Company into a first lien, senior secured credit facility with one or more
commercial banks and pursuant to terms and conditions that would reasonably be
considered to be a “market-based” financing; provided that the proceeds of such
financing shall be designed, consistent with market-

13

--------------------------------------------------------------------------------

 

based terms for such financing, to satisfy the obligations of the Company or
such applicable Subsidiary of the Company to fund its capital commitment
obligations to Double E; and provided further that the terms of such financing
shall not expressly prohibit the payment of distributions to which the Series A
Preferred Members are entitled under this Agreement or otherwise contain any
non-market-based terms that would have the effect of materially and adversely
affecting the rights of the Series A Preferred Units.

“Material Contract” has the meaning set forth in the Preferred Purchase
Agreement.

“Maximum Quarterly AC Distribution Amount” means $________; provided, however,
after Double E places into operational service any “Expansion Opportunity” (as
such term is defined in the Double E LLC Agreement (as in effect on the
Effective Date, without any amendments, modifications, supplements, waivers or
other changes thereto)) that increases the volume capacity of the Double E
Pipeline to be at least 1.85 billion cubic feet of natural gas per day, the
Maximum Quarterly AC Distribution Amount shall be $___________.

“Member” means any Person executing this Agreement as a Member, but does not
include any Person who has ceased to hold any Units of the Company or a direct
or indirect transferee of Units from a Member unless and until admitted as a
Member in accordance with the provisions of this Agreement.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations Section 1.704-2(i) with respect to “partner
minimum gain.”

“Member Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

“Minimum Optional Redemption Amount” has the meaning set forth in Section
4.8(b)(iii).

“New Intermediate Holdco” means a direct Subsidiary of the Company formed in
order to effectuate a Permitted Summit Operating Sell-Down to which all of the
Company’s Capital Stock in Permian Transmission is transferred and which is
Controlled by the Company following such Permitted Summit Operating Sell-Down.

“Nonparty Affiliates” has the meaning set forth in Section 6.7.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

14

--------------------------------------------------------------------------------

 

“O&M Agreement” means the Operations and Maintenance Agreement dated as of June
26, 2019, by and between Double E and Summit Member.

“Officer” means any Person designated as an officer of the Company pursuant to
Section 6.2(a).

“Other Indemnitor” has the meaning set forth in Section 6.5(a).

“Other Transaction Documents” means this Agreement, the Preferred Purchase
Agreement, the Summit Parent Guarantee and any and all other agreements or
instruments executed and delivered by the parties or their respective
Affiliates, as applicable, in connection with the transactions contemplated by
this Agreement and the Preferred Purchase Agreement.

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code
together with any final or temporary Treasury Regulations, Revenue Rulings, and
case Law interpreting Sections 6221 through 6241 of the Code (and any analogous
provision of state or local tax Law).

“Party” has the meaning specified therefor in the introductory paragraph.

“Permian Transmission” means Summit Permian Transmission, LLC, a Delaware
limited liability company.

“Permitted Summit HoldCo Sell-Down” means:

(a)any Transfer of less than 50% of the Common Units of the Company; or

(b)any Transfer of 50% or more of the Common Units of the Company:

(i)by Summit Parent of its Units to a transferee (other than ECP or an Entity
Controlled by ECP) if:

(A)the transferee of Summit Parent’s Units:

(1)(x) has a credit rating for senior unsecured long term indebtedness (not
supported by a third party enhancement) of BB- or higher from either S&P Global
Ratings or Fitch, Inc. or Ba3 or higher from Moody’s Investors Service, Inc. and
(y) if the Summit Parent Guarantee remains In Effect at the time of such
Transfer, irrevocably assumes in full all of Summit Parent’s obligations under
the Summit Parent Guarantee; or

(2)(x) has substantial experience in the natural gas gathering, processing or
transmission business in the United States and (y) if the Summit Parent
Guarantee remained In Effect at the time of such Transfer, provides to the TES
Member a replacement guarantee to the Summit Parent Guarantee in substantially
the same form as the Summit Parent Guarantee, or another form of credit support
(including an irrevocable letter of credit) that is sufficient to

15

--------------------------------------------------------------------------------

 

provide to the TES Member the same or better level of credit support with
respect to all obligations that were covered under the Summit Parent Guarantee
as the credit support that was provided under the Summit Parent Guarantee and
that is reasonably acceptable to TES Member in its sole discretion; and

(B)Exxon either (1) consents in writing to such Transfer in accordance with
Section 6.16 of the Double E LLC Agreement (as in effect on the Effective Date,
without any amendments, modifications, supplements, waivers or other changes
thereto) or (2) assumes control as “operator” of the Double E Pipeline in
accordance with the Double E LLC Agreement and the O&M Agreement (in each case,
as in effect on the Effective Date, without any amendments, modifications,
supplements, waivers or other changes thereto); or

(ii)by Summit Parent of its Units to ECP or an Entity Controlled by ECP
following FERC Approval if:

(A)the transferee of Summit Parent’s Units (x) has substantial experience in the
natural gas gathering, processing or transmission business in the United States
and (y) if the Summit Parent Guarantee remains In Effect immediately prior to
the time of such Transfer, provides an ECP Commitment Letter to the TES Member;
and

(B)Exxon either (1) consents in writing to such Transfer in accordance with
Section 6.16 of the Double E LLC Agreement (as in effect on the Effective Date,
without any amendments, modifications, supplements, waivers or other changes
thereto) or (2) assumes control as “operator” of the Double E Pipeline in
accordance with the Double E LLC Agreement and the O&M Agreement (in each case,
as in effect on the Effective Date, without any amendments, modifications,
supplements, waivers or other changes thereto).

“Permitted Summit Operating Sell-Down” means any Transfer of less than 50% of
the Capital Stock in Double E held by Permian Transmission as of the Effective
Date; provided that such Transfer is (a) consummated after the Remaining
Commitment has been reduced to $0.00, (b) entirely for cash consideration that
is immediately payable at the consummation of such transaction, (c) on an arms’
length basis for fair market value (as determined in Good Faith by the Board),
(d) structured as (i) a direct transfer of common equity interests in Permian
Transmission or Double E that the Company was the Beneficial Owner of
immediately prior to such transfer or (ii) an issuance of new common equity
interests in Permian Transmission, Double E or a New Intermediate Holdco, in
each case where such new common equity interests being issued are identical to
the common equity interests that the Company is the Beneficial Owner of
(resulting in proportionate dilution of the common equity interests that the
Company is the Beneficial Owner of), and (e) to a Person that is not a
Qualifying Owner, Summit Member, Summit Parent, ECP or any of their respective
Affiliates.  Notwithstanding the foregoing, Exxon’s exercise of the Equity

16

--------------------------------------------------------------------------------

 

Option (as defined in the Double E LLC Agreement) under Section 3.21 of the
Double E LLC Agreement shall be deemed a Permitted Summit Operating Sell-Down.

“Person” means any individual or Entity.

“PIK Period” means the period of time beginning on the Effective Date and ending
on the earlier to occur of (a) June 30, 2022 and (b) the last day of the
calendar quarter following the calendar quarter in which the In-Service Date
occurs.

“PIK Units” has the meaning set forth in Section 5.1(c)(ii).

“Preferred Approval” means the affirmative vote or consent of the Holders of at
least a majority of the outstanding Series A Preferred Units, unless otherwise
expressly subject to another standard set forth in this Agreement, such
affirmative vote or consent to be given or withheld in the sole and absolute
judgment of such Holders.

“Preferred Payment Default” has the meaning set forth in Section 4.4(a).

“Preferred Purchase Agreement” has the meaning set forth in the recitals.

“Profits” and “Losses” means, for each Tax Year or other period, an amount equal
to the Company’s taxable income or loss for such year or period determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, deduction or credit required to be stated separately pursuant to
Code Section 703(a)(1) will be included in taxable income or loss), with the
following adjustments:

(a)any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of Profits and Losses will increase the amount of such income and/or
decrease the amount of such loss;

(b)any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition of Profits and
Losses, will decrease the amount of such income and/or increase the amount of
such loss;

(c)gain or loss resulting from any disposition of Company assets where such gain
or loss is recognized for federal income tax purposes will be computed by
reference to the Gross Asset Value of the Company assets disposed of,
notwithstanding that the adjusted tax basis of such Company assets differs from
its Gross Asset Value;

(d)in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such income or loss, Depreciation will be taken
into account for such Fiscal Year or other period;

(e)to the extent an adjustment to the adjusted tax basis of any asset included
in Company assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital

17

--------------------------------------------------------------------------------

 

Accounts as a result of a distribution other than in liquidation of a Holder’s
Interest, the amount of such adjustment will be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and will be
taken into account for the purposes of computing Profits and Losses;

(f)if the Gross Asset Value of any Company asset is adjusted in accordance with
subparagraph (b) or subparagraph (c) of the definition of “Gross Asset Value”
above, the amount of such adjustment will be taken into account in the taxable
year of such adjustment as gain or loss from the disposition of such asset for
purposes of computing Profits or Losses; and

(g)notwithstanding any other provision of this definition of Profits and Losses,
any items that are specially allocated pursuant to Section 5.3(a) will not be
taken into account in computing Profits or Losses.  The amounts of the items of
Company income, gain, loss or deduction available to be specially allocated
pursuant to Section 5.3(a) will be determined by applying rules analogous to
those set forth in this definition of Profits and Losses.

“Property” means an interest of any kind in any real or personal (or mixed)
property, including cash, and any improvements thereto, and includes both
tangible and intangible property.

“Qualified Income Offset” has the meaning set forth in the Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

“Qualifying Owners” means the collective reference to (a) Energy Capital
Partners II, LP, Energy Capital Partners II-A, L.P., Energy Capital Partners
II-B IP, LP, Energy Capital Partners II-C (Summit IP), LP, Energy Capital
Partners II (Summit Co-Invest), LP, SMLP Holdings, LLC and each of their
affiliated funds and investment vehicles and any fund manager, general partner,
managing member or principal of any of the foregoing; (b) the officers,
directors and management employees of any Person described in clause (a) or of
Summit Parent, Summit Holdings LLC or any of the Subsidiaries of Summit Parent;
and (c) any Person Controlled by any of the Persons described in any of the
clauses (a) or (b).

“Quarterly AC Distribution Date” has the meaning set forth in Section 5.1(b)(i).

“Remaining Accordion Amount” means, at the time of determination, the Accordion
Amount less all Capital Contributions made prior to such time by TES Member (or
its assignee(s)) pursuant to Section 4.5.

“Remaining Commitment” means, at the time of determination, with respect to each
Series A Preferred Member, its Commitment, less all Capital Contributions made
by such Series A Preferred Member (or its predecessor(s) in interest) prior to
such time.

“Remedial Sale” has the meaning set forth in Section 4.9(a).

“Remedial Sale Notice” has the meaning set forth in Section 4.9(a).

“Right to Compete” has the meaning set forth in Section 6.6.

18

--------------------------------------------------------------------------------

 

“ROI” means with respect to each issued and outstanding Series A Preferred Unit,
as of any time of determination, an amount equal to the quotient of (a) the
actual pre-tax total return paid to the Holder thereof (or its predecessor(s) in
interest) with respect to such Series A Preferred Unit, only as a result of cash
distributions paid to such Holder thereof and such Holder’s predecessors in
interest with respect to such Series A Preferred Unit pursuant to this
Agreement, and (b) the Series A Preferred Issue Amount.  Notwithstanding
anything to the contrary in this Agreement, in no event shall any calculation of
the Base Return (including in the calculations of ROI and IRR) take into account
(y) any expenses of the Series A Preferred Members reimbursed by the Company or
paid as an indemnity or as damages pursuant to the Preferred Purchase Agreement
or any of the Other Transaction Documents or (z) any Undrawn Commitment Amount
(or corresponding Undrawn Commitment Units), Transaction Amount or Structuring
Amount.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Allocation Event” has the meaning set forth in Section 5.3(c)(iii).

“Series A Non-Cash Distribution Election” has the meaning set forth in Section
5.1(c)(ii).

“Series A Permitted Transferee” means, with respect to any Series A Preferred
Member, any of the following: (a) (i) any Affiliate of TES Member (other than a
“portfolio company” of TES Member or Affiliate of TES Member, or any Entity
Controlled by such a “portfolio company”), (ii) any fund, account or Entity
managed or advised by TES Member or any of its Affiliates (other than a
“portfolio company” of TES Member or Affiliate of TES Member, or any Entity
Controlled by such a “portfolio company”) or (iii) any limited partner, member
or similar investor in any private equity fund or similar investment fund
managed or advised by TES Member or any of its Affiliates and (b) other Holders
of Series A Preferred Units or any Affiliate thereof (other than a “portfolio
company” of such Holder or Affiliate of such Holder or any Entity Controlled by
such a “portfolio company”).

“Series A Preferred Director” has the meaning set forth in Section 6.2(a)(ii).

“Series A Preferred Director Approval Event” means, with respect to the Company
and its Subsidiaries, (a) liquidating or dissolving the Company or any of its
Subsidiaries; (b) taking any action that would, or would be reasonably be
expected to, result in a Bankruptcy Event of the Company or any of its
Subsidiaries; (c) adopting a plan of liquidation of the Company or any of its
Subsidiaries; (d) taking any action to commence any suit, case, proceeding or
other action under any existing or future Law of any jurisdiction relating to
bankruptcy, insolvency, reorganization or relief of debtors seeking to have an
order for relief entered with respect to the Company or any of its Subsidiaries,
or seeking to adjudicate the Company or any of its Subsidiaries as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to the
Company or any of its Subsidiaries; (e) appointing a receiver, trustee,
custodian or other similar official for the Company or any of its Subsidiaries,
or for all or any material portion of the assets of the Company or any of its
Subsidiaries; or (f) making a general assignment for the benefit of the
creditors of the Company or any of its Subsidiaries.

“Series A Preferred Distributions” has the meaning set forth in Section
5.1(c)(i).

19

--------------------------------------------------------------------------------

 

“Series A Preferred Distributions Payment Date” shall mean the date that is 21
days after the end of each fiscal quarter of the Company, unless the Board
designates an earlier date.

“Series A Preferred Distributions Rate” means 7.0% per annum of the Series A
Preferred Issue Amount as in effect for the applicable period computed quarterly
and on the basis of a 360-day year comprised of 12 equal 30-day months.

“Series A Preferred Issue Amount” means $1,000.

“Series A Preferred Member” means any Member owning Series A Preferred Units,
which Member shall be identified as a Series A Preferred Member on Exhibit A, as
such may be amended from time to time by the Board in accordance with this
Agreement.

“Series A Preferred Optional Redemption Date” has the meaning set forth in
Section 4.8(b)(i).

“Series A Preferred Optional Redemption Notice” has the meaning set forth in
Section 4.8(b)(ii).

“Series A Preferred Sharing Percentage” means, as to any Holder of Series A
Preferred Units, as of any time of determination, the percentage obtained by
dividing the number of Series A Preferred Units held by such Holder by the total
number of issued and outstanding Series A Preferred Units held by all of the
Holders at the time in question.

“Series A Preferred Unit” means a limited liability company interest in the
Company referred to in this Agreement as a “Series A Preferred Unit”, including,
for the avoidance of doubt all PIK Units and Undrawn Commitment Units.

“Specified Exxon Proceeds” means any proceeds as a result of (a) Exxon
exercising the Equity Option (as defined in the Double E LLC Agreement) under
Section 3.21 of the Double E LLC Agreement or (b) the Board of Directors of
Double E electing to terminate and liquidate Double E following Exxon’s exercise
of its put right under Section 3.22 of the Double E LLC Agreement.

“Step-Up Rate” means an additional ___% per annum, cumulative to the Series A
Preferred Distributions Rate as in effect for the applicable period, computed
quarterly and on the basis of a 360-day year comprised of 12 equal 30-day
months.

“Structuring Amount” has the meaning given to it in the Preferred Purchase
Agreement.

“Subsequent Closing” has the meaning given to it in the Preferred Purchase
Agreement.

“Subsequent Closing Date” has the meaning given to it in the Preferred Purchase
Agreement.

“Subsidiary” means, with respect to any specified Entity, any corporation,
association, partnership or other business entity (a) which is Controlled by
such Entity and (b) the outstanding

20

--------------------------------------------------------------------------------

 

Capital Stock of which is entitled to more than 50% of the distributions
therefrom are held, directly or indirectly, by such Entity.

“Summit Director” has the meaning set forth in Section 6.2(a)(i).

“Summit Holdings LLC” means Summit Midstream Holdings, LLC, a Delaware limited
liability company.

“Summit Member” means Summit Midstream Permian II, LLC, a Delaware limited
liability company and which is, for the avoidance of doubt, as of the Effective
Date, the Common Unit Member.

“Summit Parent” means Summit Midstream Partners, LP, a Delaware limited
partnership, and its successors.

“Summit Parent Guarantee” means the limited guarantee agreement executed by
Summit Parent concurrently with the execution of this Agreement in the form
attached to this Agreement as Exhibit E.

“Tax Distribution Date” means any date that is two Business Days prior to the
date on which U.S. federal income tax payments (including estimated income tax
payments) are required to be made by calendar year individual taxpayers.

“Tax Distribution Default” has the meaning set forth in Section 5.2.

“Tax Year” has the meaning set forth in Section 2.6.

“TES Member” means TPG Energy Solutions Anthem, L.P., a Delaware limited
partnership (together with each of its assignee(s) pursuant to Section 4.5(c)
and each of their respective transferees of Units in accordance with this
Agreement).  If, at any time, the TES Member includes more than one Person, any
matter that is subject to the consent, vote, approval or other action or
decision of or by the TES Member shall be determined by a majority of the
outstanding Series A Preferred Units held by all Persons constituting the TES
Member, unless otherwise expressly subject to another standard set forth in this
Agreement.  All consents, votes, approvals or other actions or decisions of the
TES Member shall be in the sole and absolute judgement of such Person or Persons
constituting the TES Member at the relevant time of determination.

“Third Party Payor” has the meaning set forth in Section 6.5(b)(ii).

“Third-Party Purchaser” has the meaning set forth in Section 4.4(b)(i).

“Total Invested Capital” means, as of the time of determination, the sum of (a)
the then-outstanding aggregate amount of Funded Indebtedness (including
principal and interest accrued thereon) of the Company and its Subsidiaries plus
(b) an amount equal to the aggregate Base Return for all issued and outstanding
Series A Preferred Units plus (c) the aggregate amount of Capital Contributions
made by Summit Member to the Company as of the time of determination, which, for
the avoidance of doubt, shall (x) include the value of any Specified Exxon
Proceeds

21

--------------------------------------------------------------------------------

 

(other than those Specified Exxon Proceeds that have been distributed to or
otherwise received by the Company) and (y) include any proceeds resulting from
any Permitted Summit Operating Sell-Down (other than such proceeds that have
been distributed to or otherwise received by the Company).

“Total Invested Capital Ratio” means, as of any time of determination, the
quotient (expressed as a percentage of 100%) of (a)(i) the then-outstanding
aggregate amount of Funded Indebtedness (including principal and interest
accrued thereon) of the Company and its Subsidiaries plus (ii) an amount equal
to the aggregate Base Return for all issued and outstanding Series A Preferred
Units minus (iii) Unrestricted Cash, divided by (b) Total Invested Capital.

“Transaction Amount” has the meaning given to it in the Preferred Purchase
Agreement.

“Transfer,” “Transferred” or “Transferring” means with respect to a Person, a
direct or indirect disposition, sale, assignment, transfer, gift, surrender for
cancellation, exchange or pledge, or the direct or indirect grant or transfer of
any economic interest, security interest, voting power or other encumbrance, or
any other direct or indirect transfer of beneficial interest, whether voluntary
or involuntary, by operation of Law or judicial decree and including the direct
or indirect disposition, sale, assignment, transfer, gift, surrender for
cancellation, exchange or pledge, or the direct or indirect grant or transfer of
any economic interest, security interest, voting interest or other encumbrance
or any other direct or indirect transfer of beneficial interest in such Person
by a Controlling Person, including in each such case (a) as part of any
liquidation of assets, (b) in connection with any merger, consolidation,
exchange, recapitalization, reorganization, conversion, cancellation, redemption
or repurchase transaction whether by plan, contract or right contained in a
security, (c) in connection with a change of Control or (d) as a part of any
reorganization pursuant to federal or state bankruptcy Laws or similar debtor
relief Laws.

“Treasury Regulations” means temporary and final Treasury Regulations
promulgated under the Code.

“Trigger Event” means the occurrence of one or more of the following events:

(a)Exxon, in accordance with the terms of the Double E LLC Agreement exercises
(or gives notice that it intends to exercise) its put right set forth in Section
3.22 of the Double E LLC Agreement;

(b)the seventh anniversary of the Effective Date, if any Series A Preferred
Units remain outstanding on such date;

(c)a Bankruptcy Event involving the Company or any of its Subsidiaries;

(d)prior to the In-Service Date, a Bankruptcy Event involving Summit Parent or
any of its Controlled Subsidiaries (other than the Company and its
Subsidiaries);

(e)any material, continuing breach or default by Permian Transmission under the
Double E LLC Agreement; provided, that such breach or default has not been cured
(if such breach or default is susceptible of cure or remedy) within a period of
30 days beginning on the earlier of (i) the Company’s receipt of written notice
of such breach or default from Exxon and (ii)

22

--------------------------------------------------------------------------------

 

the date on which any Officer, Summit Director or officer or member of
management of Summit Parent becomes aware of such breach or should have, in the
exercise of reasonable diligence, become aware of such breach; or

(f)the Company or any of its Subsidiaries takes or permits any action that
requires Preferred Approval without obtaining Preferred Approval; provided, that
such breach has not been cured (if such breach is susceptible of cure or remedy)
within a period of 15 days beginning on the date the Company receives written
notice of such breach from a Series A Preferred Member.

“Undrawn Commitment Amount” has the meaning set forth in Section 4.10.

“Undrawn Commitment Rate” means ___% per annum, compounded quarterly (computed
on the basis of a 360-day year comprised of 12 equal 30-day months).

“Undrawn Commitment Units” has the meaning set forth in Section 4.10.

“Undrawn Portion” means, as of the end of each fiscal quarter of the Company,
the applicable Series A Preferred Member’s then Remaining Commitment.

“Units” means the units of the Company and includes the Common Units, Series A
Preferred Units and any other class or series of units or other equity
securities of the Company authorized and issued after the Effective Date in
accordance with the terms of this Agreement.

“Unrestricted Cash” means, as of the time of determination, Available Cash,
other than cash proceeds received by the Company from (a) the incurrence of
Funded Indebtedness and (b) the issuance of Series A Preferred Units.

Section 1.2Construction

.

(a)The definitions in Section 1.1 will apply equally to both the singular and
plural forms of the terms defined.  The rules of construction set forth in this
Section 1.2 shall apply to the interpretation of this Agreement.  All references
in this Agreement to Exhibits, Schedules, Articles, Sections, subsections, and
other subdivisions of or to this Agreement refer to the corresponding Exhibits,
Schedules, Articles, Sections, subsections, and other subdivisions of or to this
Agreement unless expressly provided otherwise.  Titles appearing at the
beginning of any Articles, Sections, subsections, and other subdivisions of or
to this Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language of this
Agreement.  The words “this Agreement,” “herein,” “hereby,” “hereunder,” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection, or other subdivision of or
to this Agreement unless expressly so limited.  The words “this Article,” “this
Section,” “this subsection,” and “this clause,” and words of similar import,
refer only to the Article, Section, subsection or clause hereof in which such
words occur.  Wherever the words “including” and “excluding” (in their various
forms) are used in this Agreement, they shall be deemed to be followed by the
words “without limiting the foregoing in any respect.”  Unless expressly
provided to the contrary, if a word or phrase is defined, its other grammatical
forms have a corresponding meaning.  The words “shall” and “will” have the equal
force and effect.  The word “or” means and includes “and/or”.  All references to
“$” or

23

--------------------------------------------------------------------------------

 

“Dollars” shall be deemed references to United States Dollars.  Each accounting
term not defined in this Agreement will have the meaning given to it under GAAP
as in effect as of the Effective Date.  Pronouns in masculine, feminine, or
neuter genders shall be construed to state and include any other
gender.  Reference in this Agreement to any federal, state, local, or foreign
Law shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise, and, unless expressly
provided to the contrary, reference in this Agreement to any agreement,
instrument, or Law means such agreement, instrument, or Law as from time to time
amended, modified, or supplemented, including, in the case of agreements or
instruments, by waiver or consent and, in the case of Laws, by succession of
comparable successor Laws.  If any period of days referred to in this Agreement
shall end on a day that is not a Business Day, then the expiration of such
period shall automatically be extended until the end of the first succeeding
Business Day.  References to a Person are also to its permitted successors and
permitted assigns.

(b)Each Member acknowledges that it and its attorneys and advisers have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party or any similar rule operating against
the drafter of an agreement shall not be applicable to the construction or
interpretation of this Agreement.

Article II
ORGANIZATION

Section 2.1Continuation of the Company

.  The Company was organized as a Delaware limited liability company by the
filing of the Certificate in the office of the Secretary of State of the State
of Delaware pursuant to the Act on December 17, 2019.  The Members desire to
continue the Company for the purposes and upon the terms and conditions of this
Agreement.  Except as provided in this Agreement, the rights, duties and
liabilities of each Member shall be as provided in the Act.  

Section 2.2Name

.  The name of the Company is SUMMIT PERMIAN TRANSMISSION HOLDCO, LLC.

Section 2.3Registered Office; Registered Agent

.  The registered office of the Company in the State of Delaware will be the
initial registered office designated in the Certificate or such other office
(which need not be a place of business of the Company) as the Board may
designate from time to time in the manner provided by Law.  The registered agent
of the Company in the State of Delaware will be the initial registered agent
designated in the Certificate, or such other Person or Persons as the Board may
designate from time to time in the manner provided by Law.

Section 2.4Principal Office

.  The principal office of the Company will initially be at 1790 Hughes Landing,
Suite 500, The Woodlands, Texas 77380, or such other location as the Board may
designate from time to time, which need not be in the State of Delaware.  The
Company may have such other offices as Board may determine to be appropriate.

Section 2.5Purpose; Powers

.  The Company has been formed for the object and purpose of, and the nature of
the business to be conducted and promoted by the Company is to, (a)

24

--------------------------------------------------------------------------------

 

own, directly or indirectly, issued and outstanding Capital Stock of Permian
Transmission and fund Permian Transmission’s capital commitment obligations to
Double E (the “Business”) and (b) engage in such other activities incidental or
ancillary thereto as the Board deems necessary or advisable, in each case upon
the terms and conditions set forth in this Agreement.

Section 2.6Fiscal Year; Fiscal Quarter

.  The fiscal year of the Company (the “Fiscal Year”) for financial statement
purposes will end on December 31st unless otherwise determined by the
Board.  The tax year of the Company (the “Tax Year”) for income tax purposes
will end on December 31st unless otherwise determined by the Board or as
required under the Code. The fiscal quarters of the Company shall be the
three-month periods commencing on January 1, April 1, July 1 and October 1 of
any Fiscal Year and ending on the next March 31, June 30, September 30 and
December 31, respectively.  For so long as any Series A Preferred Units remain
outstanding, the Company shall not change the Tax Year or the fiscal quarters as
provided in this Section 2.6 without first obtaining Preferred Approval.

Section 2.7Foreign Qualification Governmental Filings

.  Prior to the Company’s conducting business in any jurisdiction other than the
State of Delaware, the Board will cause the Company to comply, to the extent
procedures are available, with all requirements necessary to qualify the Company
as a foreign limited liability company in such jurisdiction.  Each Officer is
authorized, on behalf of the Company, to execute, acknowledge, swear to and
deliver all certificates and other instruments as may be necessary or
appropriate in connection with such qualifications.  Further, each Member will
execute, acknowledge, swear to and deliver all certificates and other
instruments that are necessary or appropriate to qualify, or, as appropriate, to
continue or terminate such qualification of, the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.

Section 2.8Term

.  The Company commenced on the date the Certificate was filed with the
Secretary of State of the State of Delaware, and will continue in existence
until terminated in accordance with this Agreement.

Article III
MEMBERS; DISPOSITIONS

Section 3.1Members

.  As of the Effective Date, the Common Unit Members and Series A Preferred
Members executing this Agreement are the sole Members of the Company.  The
names, addresses, number and class or series of Units held by the Members as of
the Effective Date are set forth on Exhibit A attached hereto and incorporated
in this Agreement.  Notwithstanding anything to the contrary in this Agreement
(including Section 6.8), the Board is hereby authorized to complete or amend
Exhibit A from time to time to accurately reflect (a) the admission of
additional Members, (b) the withdrawal of a Member, (c) the change of address of
a Member, (d) the number and classes or series of Units held by a Member and (e)
other information called for by Exhibit A, without the need for any approval by
any Member.  Such completion, correction or amendment shall be made from time to
time as and when the information called for by Exhibit A requires completion,
correction or amendment in accordance with the terms of this Agreement.  The
Members shall not have any right to act on behalf of or with respect to the
Company except to the extent expressly authorized to do so by the provisions of
this Agreement (including pursuant to Section 4.9) or by action of the
Board.  Any Person admitted to the Company

25

--------------------------------------------------------------------------------

 

as a Member following the Transfer of Units from a Holder of Units shall succeed
to all of the rights, duties and obligations of its transferor with respect to
such Units under this Agreement.

Section 3.2Restrictions on the Transfer of Units

.

(a)General

.  The Company and the Members agree that any Transfer of Units by any Holder of
Units is subject to the restrictions on Transfer set forth in this Article
III.  Any attempted Transfer of any Units by a Holder of Units other than in
accordance with this Section 3.2 is void and will not be recognized by the
Company and is subject to the provisions of Section 3.5.

(b)Transfers of Common Units

(i).  The Common Units may not be Transferred by any Holder thereof prior to the
receipt of FERC Approval.  Subject to this Section 3.2(b) and Section 3.2(d), on
or after FERC Approval, Common Units may be Transferred only if such Transfer
constitutes a Permitted Summit Holdco Sell-Down.  Any such Transfer permitted by
the foregoing sentence may be in any amount by the Holder thereof to any Person
or Persons, subject further to any restrictions, or other terms and conditions,
the Board deems necessary or appropriate to impose on the transferee of Common
Units in its sole discretion.  Notwithstanding the foregoing, in no event shall
any Holder or Holders of Common Units be entitled to Transfer any Common Units
if such Transfer would constitute a Change of Control unless such Transfer and
the related Change of Control is conducted in strict compliance with Section
6.8(b)(xii) and Section 10.2(c).

(c)Transfers of Series A Preferred Units

.  Subject to Section 3.2(d), a Transfer of Series A Preferred Units may be made
by any Holder thereof:

(i)prior to the Funding Termination Date, (A) to any Series A Permitted
Transferee or (B) with the prior written consent of the Board (not to be
unreasonably withheld, conditioned or delayed), to any other Person; and

(ii)on or after the Funding Termination Date, to any Person if (A) such
transferee is not (immediately prior to such Transfer) a Competitor and (B) such
Transfer (1) involves Series A Preferred Units with an aggregate Series A
Preferred Issue Amount of at least $5,000,000 or (2) constitutes all of the
Series A Preferred Units which such Transferring Holder then holds.

(d)Conditions to Transfer

.  Notwithstanding any other provision of this Agreement, no Transfer of Units
may be effected by any Person unless: (i) such Transfer is in compliance with
the Securities Act and all applicable state securities Laws and such Transfer is
either exempt from the requirements of the Securities Act and the applicable
securities Laws of any state or such registration requirements have been
complied with, and (ii) such Transfer would not cause the Company to be treated
as an association or “publicly traded partnership” taxable as a corporation and
would not make the Company ineligible for “safe harbor” treatment under Code
Section 7704 and the Treasury Regulations promulgated thereunder.  The Board
will determine in Good Faith whether the foregoing conditions have been
satisfied and may determine to waive any such conditions to the extent permitted
by applicable Law.  

26

--------------------------------------------------------------------------------

 

Section 3.3Issuance of Units; Additional Members

.

(a)Subject to Section 6.8 and Section 11.5, upon the approval of the Board,
Units may be authorized and issued to such Persons as determined by the Board on
such terms and conditions as the Board may determine at the time of admission,
which may include making a Capital Contribution, and such Persons, if not
already Members, may be admitted to the Company as Members pursuant to this
Section 3.3.  Subject to Section 6.8, the Company may provide for the creation
of different classes or series of Units having different rights, powers and
duties.

(b)A transferee of Units pursuant to Section 3.2 or a recipient of the issuance
of new Units pursuant to Section 3.3(a) that is not already a Member shall be
admitted as a Member if and when each of the following occur: (i) all of the
applicable conditions set forth in this Article III to such Transfer or issuance
have been met or waived by the Board and (ii) such transferee or recipient
agrees to be bound by the terms of this Agreement by executing and delivering
(together with such Person’s spouse, if applicable) an Adoption Agreement.

(c)Subject to Section 3.2(b), if any Person acquires Units from a Holder of
Units in a Transfer, notwithstanding such Person’s failure to execute an
Adoption Agreement in accordance with Section 3.3(b), whether such Transfer
resulted by operation of Law or otherwise, such Person and such Units shall be
subject to this Agreement, including Section 3.5, in the same manner as when
held by the transferor.

Section 3.4Liability to Third Parties

.  No Member, Director or Officer will have any personal liability for any
obligations or liabilities of the Company, whether such liabilities arise in
contract, tort or otherwise, except to the extent that any such liabilities or
obligations are expressly assumed in writing by such Member, Director or
Officer.

Section 3.5Rights and Obligations of Transferee

.  A transferee of Units shall not have any rights of a Member unless and until
such transferee is admitted as a Member pursuant to Section 3.3, but shall be
entitled to the right to receive allocations of income, gains, losses,
deductions, credits, and similar items and distributions to which the transferor
of such Units would otherwise be entitled to the extent such items are
Transferred to such transferee, and shall be subject to the obligations of a
Holder of the class of Units Transferred to such transferee and bound by the
provisions of Section 3.2, Section 7.3, Section 11.1, Section 11.2, Section
11.3, Section 11.4, Section 11.7, Section 11.8, Section 11.9, Section 11.11,
Section 11.12, Section 11.15 and Section 11.16 as though such transferee was a
Holder of the class of Units Transferred to such transferee.

Section 3.6Responsibilities of the Members

.  

(a)Without limiting the generality of Section 3.6(b), but subject to the second
sentence of this Section 3.6(a), each Member (and its respective Affiliates and
Subsidiaries) shall be permitted to engage, directly or indirectly, in any
opportunity, transaction, venture or other arrangement related to oil and
natural gas gathering and processing activities of any kind and in any
geographic location, without any duty or obligation to account to any of the
other Members or the Company in connection therewith.  Neither Summit Member nor
Summit Parent (nor any of their respective Subsidiaries other than the Company
and its Subsidiaries) shall engage in any

27

--------------------------------------------------------------------------------

 

opportunity, transaction, venture or other arrangement related to the
development or construction of capital assets that would reasonably be expected
to expand the pipeline system or capacity of the Double E Pipeline unless such
opportunity, transaction, venture or other arrangement is pursued through the
Company or Double E.  

(b)Except as set forth in the second sentence of Section 3.6(a), and without
limiting Section 6.6, each Member and its Affiliates may engage, directly or
indirectly, without the consent or approval of any other Members, the Board, the
Company or any other Person, in the business conducted by such Member and its
Affiliates as of the Effective Date and in any other business, business
opportunities, transactions, ventures or other arrangements of any nature or
description, independently or with others, including business of a nature that
may be competitive with or the same as or similar to the business conducted by
the Company, regardless of geographic location, all without any duty or
obligation to account to the other Members or the Company in connection
therewith.  Nothing in this Agreement is intended to create a joint venture,
agency or other relationship creating fiduciary or quasi-fiduciary duties or
similar duties and obligations (except as otherwise expressly provided by this
Agreement or by Law) or subject any Member to joint and several or vicarious
liability or to impose any duty, obligation or liability that would arise
therefrom with respect to either or both of the Members or the
Company.  Notwithstanding anything to the contrary in this Agreement, but
subject to the second sentence of Section 3.6(a), (i) the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to any Member or its
Affiliates, (ii) none of the Members that (directly or through an Affiliate)
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for the Company shall have any duty to
communicate or offer such opportunity to the Company or the other Members, and
such Member shall not be liable to the Company, to the other Members or any
other Person for breach of any fiduciary or other duty by reason of the fact
that such Member pursues or acquires such opportunity or information, and (iii)
neither the Company nor any Member shall have any right, by virtue of this
Agreement, to share or participate in such other businesses, investments or
activities of a Member or to the income or proceeds derived therefrom.  

Section 3.7Representations and Warranties of the Members

.  By executing and delivering this Agreement, each Member, as of the Effective
Date, represents and warrants to the Company and each other Member that the
following statements are true and correct as of the Effective Date and as of
each date on which such Member makes a Capital Contribution (as applicable):

(a)Such Member’s Units are being held for its own account solely for investment
and not with a view to resale or distribution thereof other than in compliance
with all applicable securities Laws and this Agreement.

(b)If such Member is an Entity, such Member is duly organized and validly
existing under the Laws of its jurisdiction of organization.  If such Member is
a natural person, such Member has full legal capacity.

(c)None of the execution, delivery and performance of this Agreement by such
Member or the consummation by such Member of the acquisition of Units (i)
conflicts or will conflict with or constitutes or will constitute a violation of
any of its organizational documents, (ii) conflicts or will conflict with or
constitutes or will constitute a breach or violation of, or a

28

--------------------------------------------------------------------------------

 

default (or an event which, with notice or lapse of time or both, would
constitute such a default) with respect to any material obligations under any
material agreement to which such Member is a party or (iii) violates or will
violate any Law or any order, judgment, decree or injunction of any Governmental
Entity applicable to Member except, solely in the case of clauses (ii) or (iii),
for such conflicts, breaches, violations or defaults as would not prevent the
acquisition by Member of the Units or materially impair such Member’s ability to
perform its obligations under this Agreement or any of the Other Transaction
Documents.  This Agreement has been duly executed and delivered by such Member
and constitutes a valid and binding agreement of such Member, enforceable
against such Member in accordance with its terms, subject to the Enforceability
Exceptions.

(d)Such Member acknowledges that the offering and sale of the Units have not
been, and will not be registered under the Securities Act, and are being made in
reliance upon federal and state exemptions for transactions not involving a
public offering.  In furtherance thereof, such Member represents and warrants
that it is an “Accredited Investor” (as defined in Regulation D promulgated
under the Securities Act) and such Member has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the risks of its investment in the Units.  Such Member understands and agrees
that it will not take any action that could have an adverse effect on the
availability of the exemption from registration provided by Regulation D
promulgated under the Securities Act and other applicable securities Laws with
respect to the offer and sale of the interests in the Company.  In connection
with the purchase of Units, such Member meets all applicable suitability
standards imposed on it by applicable Law.

(e)Such Member has been given the opportunity to (i) ask questions of, and
receive answers from, the Company concerning the terms and conditions of the
Units and other matters pertaining to an investment in the Company and
(ii) obtain any additional information necessary to evaluate the merits and
risks of an investment in the Company that the Company can acquire without
unreasonable effort or expense.  In considering its investment in the Units,
such Member has evaluated for itself the risks and merits of such investment,
and is able to bear the economic risk of such investment, including a complete
loss of capital.  Such Member has carefully considered and has, to the extent it
believes necessary, discussed with legal, tax, accounting and financial advisors
the suitability of an investment in the Company in light of its particular tax
and financial situation, and has determined that the Units are a suitable
investment for such Member.

(f)No Person has acted directly or indirectly as a broker, finder or financial
advisor for such Member in connection with the negotiations related to the
offering and sale of Units, and no Person is entitled to any fee or commission
or like payment for acting as a broker, finder or financial advisor based in any
way on any agreement, arrangement or understanding made by or on behalf of such
Party.

Section 3.8Member Action

.  Except as expressly otherwise provided in this Agreement, all actions and
decisions of the Common Unit Members required hereunder in their capacity as
such shall require approval of Common Unit Members holding more than 50% of the
Common Units.  If there is any matter that requires the approval of the Board,
such approval will be sufficient to authorize the Company to take that action
and no further vote or approval of the Members of the Company will be necessary
or required under the terms of this Agreement, except as expressly set forth in
this Agreement.  Except as expressly otherwise provided in this

29

--------------------------------------------------------------------------------

 

Agreement, all actions and decisions of the Series A Preferred Members required
hereunder in their capacity as such shall require Preferred Approval.  Any
matter requiring the consent, vote, approval or other action or decision of or
by any Member or Members pursuant to this Agreement (including any matter that
requires Preferred Approval) may be taken without a meeting, without prior
notice and without a vote, by a consent in writing, setting forth such consent,
vote, approval or other action or decision, and signed by the Member or Members
required to grant such consent, vote, approval or other action or decision.

Article IV
INTERESTS; CAPITAL CONTRIBUTIONS

Section 4.1Interests

.  Each Member’s Interest in the Company will be represented by its Capital
Account and by Units issued by the Company to such Member.  The two initial
classes of Units are Common Units and Series A Preferred Units.  The number of
Common Units and Series A Preferred Units issued to the Members as of the
Effective Date is set forth on Exhibit A.  The Board may, subject to Article
III, Section 6.8 and Section 11.5, create additional series or classes of Units
through subdivision or by issuance of Units of such class or series.  The
obligations of each Member hereunder shall be several and not joint, and no
Member shall be obligated to make any of the Capital Contributions of another
Member.  The provisions of this Agreement together fix the preferences, rights,
powers and duties of the Holders of the Common Units and the Series A Preferred
Units, as applicable.  Notwithstanding anything in this Agreement to the
contrary, the Company will not be entitled to sell or issue any Series A
Preferred Units to any other Person except in accordance with this Article IV,
Section 5.1(c) or Section 5.2.

Section 4.2Effective Date Transactions; Subsequent Closing

.  

(a)On the Effective Date, the Series A Preferred Members have made the Capital
Contributions set forth on Exhibit A as their initial Capital Contribution to
the Company pursuant to this Agreement and the Preferred Purchase Agreement.

(b)On the Effective Date, the Common Unit Members own the number of Common Units
set forth opposite each such Common Unit Member’s name on Exhibit A.

(c)On the Subsequent Closing Date at the Subsequent Closing, the Series A
Preferred Members will purchase 10,000 Series A Preferred Units pursuant to
Section 2.1(c) and (d) of the Preferred Purchase Agreement.

Section 4.3Additional Capital Contributions by Series A Preferred Members

.  

(a)Subject to the terms and conditions of this Agreement and the Preferred
Purchase Agreement, the Series A Preferred Members have subscribed for, and upon
valid delivery by the Company of an Additional Funding Request, in compliance
with this Agreement and the Preferred Purchase Agreement, to each Series A
Preferred Member prior to the Funding Termination Date will fund, additional
Capital Contributions to the Company up to the amount of each Series A Preferred
Member’s Commitment in accordance with Article III of the Preferred Purchase
Agreement.  In no event shall any Series A Preferred Member be required to fund
additional Capital Contributions after its Remaining Commitment has been reduced
to $0.00.

30

--------------------------------------------------------------------------------

 

(b)Each Additional Funding Request shall (A) state the purpose of the Additional
Funding Request, (B) be in an amount not less than $10,000,000 and (C) be due
and payable not less than 15 Business Days after the date of receipt by the
Series A Preferred Members of notice of such Additional Funding
Request.  Without limiting the foregoing, TES Member will use good faith efforts
to fund its payment obligation in respect of an Additional Funding Request
within 10 Business Days after the date of receipt by the Series A Preferred
Members of notice of such Additional Funding Request to the extent TES
determines in its sole discretion that it has access to immediately available
funds from its revolving line of credit.

(c)Each Series A Preferred Member shall be permitted to assign (without the
consent of the Company, the Board or any other Person) all or a portion of its
rights and obligations with respect to each Additional Funding Request to one or
more Persons who constitute Series A Permitted Transferees; provided, that (i)
such assigning Series A Preferred Member shall give notice to the Company of
such assignment, (ii) such transferee or recipient agrees to be bound by the
terms of this Agreement by executing and delivering (together with such Person’s
spouse, if applicable) an Adoption Agreement, and (iii) such Series A Preferred
Member shall remain obligated in the event such transferee breaches any such
assigned obligations with respect to any such Additional Funding Request.

(d)Upon receipt by the Company of any additional Capital Contributions made by a
Series A Preferred Member in accordance with Section 4.3(a) (or its assignee in
accordance with Section 4.3(c)), such Series A Preferred Member or its assignee,
as applicable, shall be issued a number of Series A Preferred Units equal to the
quotient of (x) the amount of such additional Capital Contribution divided by
(y) the Series A Preferred Issue Amount.

(e)After the Funding Termination Date, no Series A Preferred Member (or any
assignee in accordance with Section 4.3(c)) shall have any obligation to
purchase any Series A Preferred Units and the Company shall not issue any
Additional Funding Requests.

(f)Notwithstanding anything to the contrary in this Agreement or any Other
Transaction Document, in no event shall any Series A Preferred Member be
obligated to make additional Capital Contributions to the Company at any time in
which any Bankruptcy Event (i) has occurred and, at the time of such Additional
Funding Request, is pending with respect to Summit Parent or any of its
Controlled Affiliates (other than the Company or any of its Subsidiaries) or
(ii) has occurred (regardless of whether such Bankruptcy Event is pending at the
time of such Additional Funding Request) with respect to the Company or any of
its Subsidiaries.

Section 4.4Failure to Contribute

.  

(a)If any Series A Preferred Member fails to make an additional
Capital Contribution in accordance with Section 4.3(a) in the full amount
required by any Additional Funding Request (assuming there is no good faith
dispute regarding whether the conditions set forth in Section 3.2(a) of the
Preferred Purchase Agreement were satisfied or waived with respect to such
Additional Funding Request) on the due date therefor, a “Preferred Payment
Default” shall be deemed to have occurred in the amount of the Default Amount.  

31

--------------------------------------------------------------------------------

 

(b)In the event a Preferred Payment Default has occurred:

(i)the Company shall have the right, but not the obligation, to sell additional
Series A Preferred Units to a third party (a “Third-Party Purchaser”), at the
Series A Preferred Issue Amount per Series A Preferred Unit and otherwise on the
same terms as the Series A Preferred Units held by the defaulting Series A
Preferred Member (such Member, a “Defaulting Preferred Member”), equal in number
to the number of Series A Preferred Units that would have been issued to the
Defaulting Preferred Member in exchange for receipt of the amount of such
Capital Contribution not paid (the “Default Amount”);

(ii)the Company shall have the right, but not the obligation, to cause the
Remaining Commitment with respect to the Defaulting Preferred Member to be
reduced to $0.00; and

(iii)the Company may, at its option, pursue any other rights and remedies
available to it at law or in equity against the Defaulting Preferred Member
pursuant to the Preferred Purchase Agreement or this Agreement, including (x)
the right to specific performance of such Defaulting Preferred Member’s
obligation to make such additional Capital Contribution and (y) pursuing a claim
for actual damages of the Company or the Summit Member resulting from such
Preferred Payment Default.

Section 4.5Accordion Feature

.

(a)From time to time (x) after TES Member’s Remaining Commitment has been
reduced to $0.00 and (y) prior to the Funding Termination Date, the Board shall
have the right, but not the obligation, to deliver written notice (each, an
“Accordion Capital Call”) to TES Member giving TES Member the option to fund an
amount up to the Accordion Amount as additional Capital Contributions to the
Company in exchange for additional Series A Preferred Units issued by the
Company (such additional Series A Preferred Units issued, the “Accordion
Units”); provided, that: (i) TES Member is not required to make any additional
Capital Contributions pursuant to this Section 4.5 and any purchase by TES
Member of any Accordion Units offered for purchase under an Accordion Capital
Call shall be at TES Member’s sole option; and (ii) the aggregate amount of
Accordion Units offered for purchase under this Section 4.5(a) shall not exceed
the Accordion Amount without Preferred Approval.

(b)Each notice of an Accordion Capital Call shall (i) state the purpose of the
Accordion Capital Call, which purpose must be in furtherance of the Business,
(ii) be in an amount not less than $20,000,000; provided, that such $20,000,000
limitation shall not apply if at such time the Accordion Amount less all
Accordion Units purchased under this Section 4.5 is less than $20,000,000, in
which case the amount of such Accordion Capital Call shall equal such lesser
amount in its entirety and (iii) be due and payable not less than 15 Business
Days after the date of receipt by TES Member of notice of such Accordion Capital
Call.

(c)Notwithstanding anything to the contrary in this Agreement, TES Member shall
be permitted to assign (in its sole discretion and without the consent of the
Company, the Board or any other Person) all or a portion of its rights and
obligations with respect to all or any

32

--------------------------------------------------------------------------------

 

portion of the Accordion Amount to one or more Persons who constitute Series A
Permitted Transferees of TES Member; provided, that (i) TES Member shall give
notice to the Company of such assignment; (ii) such transferee or recipient
agrees to be bound by the terms of this Agreement by executing and delivering
(together with such Person’s spouse, if applicable) an Adoption Agreement and
(iii) TES Member shall remain obligated in the event such transferee breaches
any such assigned obligations with respect to any portion of the Accordion
Amount.

(d)Upon receipt by the Company of any additional Capital Contributions made by
TES Member in accordance with Section 4.5(a) (or its assignee in accordance with
Section 4.5(c)), TES Member or its assignee, as applicable, shall be issued a
number of Accordion Units equal to the quotient of (x) the amount of such
additional Capital Contribution paid divided by (y) the Series A Preferred Issue
Amount.

(e)If TES Member declines to purchase any Accordion Units offered for purchase
under an Accordion Capital Call in accordance with Section 4.5(a), the Company
may, at the election of the Board, offer and sell the remaining Accordion Units
contemplated by such Accordion Capital Call to any Third-Party Purchaser without
the need for any consent or approval of any other Member under this Agreement
(including under Section 6.8); provided, however, such issuance shall be on
terms and conditions no more favorable to such Third-Party Purchaser than those
terms and conditions set forth in the Accordion Capital Call or upon which TES
Member acquired any other Series A Preferred Units in accordance with this
Agreement and the Preferred Purchase Agreement.  For the avoidance of doubt, TES
Member’s election not to purchase Accordion Units offered under an Accordion
Capital Call shall not constitute a waiver of TES Member’s right to purchase
Accordion Units offered in a subsequent Accordion Capital Call and any Accordion
Units offered in a subsequent Accordion Capital Call shall be first offered to
TES Member in accordance with Section 4.5(a).

(f)Notwithstanding anything to the contrary in this Agreement or any Other
Transaction Document, in no event shall the Company be authorized to issue or
sell any Accordion Units at any time in which any Bankruptcy Event (i) has
occurred and, at the time of such Accordion Capital Call, is pending with
respect to Summit Parent or any of its Controlled Affiliates (other than the
Company or any of its Subsidiaries) or (ii) has occurred (regardless of whether
such Bankruptcy Event is pending at the time of such Accordion Capital Call)
with respect to the Company or any of its Subsidiaries.

Section 4.6Capital Accounts

.  The Company will maintain for each Member owning any Units a separate Capital
Account.

Section 4.7Withdrawal or Return of Capital

.  Except as provided in this Agreement, no Member is entitled to the return of
or has the right to withdraw any part of its Capital Contribution from the
Company prior to its liquidation and termination pursuant to Article X.  No
Member is entitled to be paid interest in respect of either its Capital Account
or its Capital Contributions.  Any unrepaid Capital Contribution is not a
liability of the Company or of the other Members.  A Member is not required to
contribute or to lend any cash or property to the Company to enable the Company
to return any other Member’s Capital Contributions.

33

--------------------------------------------------------------------------------

 

Section 4.8Redemption

.

(a)Mandatory Redemption.  At any time (i) after February 28, 2022 (but only if
FERC Approval has not been obtained by such date), (ii) after the occurrence of
a Trigger Event or (iii) if the Company fails to obtain the Exxon Consent on or
prior to January 22, 2020 (or if Exxon affirmatively rejects in writing to
provide the Exxon Consent), then each Holder of Series A Preferred Units may, at
its sole election by delivering a written notice to the Company, require the
Company to, and the Company shall, purchase and redeem all (but not less than
all) of the Series A Preferred Units then held by such Holder in cash for an
amount equal to (x) in the case of a redemption resulting from an event
described in clause (i) or (ii) of this Section 4.8(a), the Base Return for each
such Series A Preferred Unit on the date of redemption and (y) in the case of a
redemption resulting from an event described in clause (iii) of this Section
4.8(a), the Series A Preferred Issue Amount for each Series A Preferred Unit on
the date of redemption, which in each case shall occur on the date that is 10
Business Days following the delivery of such written notice from such Holder to
the Company (or such earlier date as may be agreed to by such Holder and the
Company).  The Company shall use such capital legally available to it and in
compliance with any applicable covenants in its Funded Indebtedness permitted
under this Agreement, including Section 6.9, to fulfill the Company’s
obligations set forth in this Section 4.8(a).  As a guarantee of the Company’s
obligations under this Section 4.8(a), Summit Parent has caused the Summit
Parent Guarantee to be executed and delivered to the Company and the Series A
Preferred Members concurrently with the execution of this Agreement.

(b)Optional Redemption.

(i)At any time, and from time to time, the Company may, subject to applicable
Law and this Section 4.8(b), redeem the Series A Preferred Units in cash, in
whole or in part, from any source of funds legally available for such
purpose.  Subject to Section 4.8(b)(ii), any such redemption shall occur on a
date set by the Company in its sole discretion (such date, the “Series A
Preferred Optional Redemption Date”).  Subject to applicable Law, the Company
shall effect any such redemption pursuant to this Section 4.8(b) by paying cash
for each Series A Preferred Unit to be redeemed in an amount equal to the then
applicable Base Return with respect to such Series A Preferred Unit.  The Base
Return shall be paid by the Company to the Holders of the Series A Preferred
Units to be redeemed on the Series A Preferred Optional Redemption Date pursuant
to wiring instructions to be provided by Holder of such Series A Preferred Units
to the Company at least one Business Day prior to the Series A Preferred
Optional Redemption Date.

(ii)The Company shall give notice of its election to redeem Series A Preferred
Units pursuant to this Section 4.8(b) not less than three Business Days before
the scheduled Series A Preferred Optional Redemption Date, to the Holders of
Series A Preferred Units as such Holders’ names appear on Exhibit A at the
address of such Holders shown therein.  Such notice (the “Series A Preferred
Optional Redemption Notice”) shall state: (A) the Series A Preferred Optional
Redemption Date, (B) the number of Series A Preferred Units to be redeemed from
each such Holder and (C) the Base Return as to such Series A Preferred Units as
of the Series A Preferred Optional Redemption Date.

34

--------------------------------------------------------------------------------

 

(iii)If the Company elects to redeem less than all of the outstanding Series A
Preferred Units, the number of Series A Preferred Units to be redeemed shall be
determined by the Company, and such Series A Preferred Units shall be redeemed
by the Company pro rata across all Holders of Series A Preferred Units (based on
such Holders’ respective Series A Preferred Sharing Percentages), with such
adjustments as are appropriate, in the Board’s discretion, in order to avoid
redemption of fractional Series A Preferred Units; provided, that except for any
redemptions made in accordance with Section 5.1(b), each such redemption by the
Company shall be for an aggregate amount of Series A Preferred Units involving
at least $10,000,000 based on the Base Return as to the Series A Preferred Units
the Company desires to redeem (the “Minimum Optional Redemption Amount”) or, if
the Base Return as to all of the outstanding Series A Preferred Units is less
than the Minimum Optional Redemption Amount, then all outstanding Series A
Preferred Units.  The Series A Preferred Units not redeemed shall remain
outstanding and entitled to all the rights and preferences provided in this
Agreement.

Section 4.9Remedial Sale

.

(a)In addition to, and not in limitation of, the rights set forth in Section
4.8(a), and subject to Section 6.8(b)(xiv), following the occurrence of a
Trigger Event, the Series A Preferred Members (acting by Preferred Approval)
shall have the right to cause the Company to pursue and consummate a transaction
that results in the Base Return with respect to each then outstanding Series A
Preferred Unit being paid in cash to the Holder of such Series A Preferred Unit
at the consummation of such transaction (a “Remedial Sale”) by delivering
written notice thereof (a “Remedial Sale Notice”) to the Company (the Member or
Members delivering such notice, collectively the “Initiating Member”).  A
Remedial Sale may involve a sale of any or all of the equity interests or assets
of the Company or its Subsidiaries (other than any sale or other transaction,
including a sale of assets of Double E, that (i) would be in violation of the
express terms of the Double E LLC Agreement or (ii) would require the consent or
approval of the other members of Double E under the Double E LLC Agreement and
which is completed without first obtaining such consent or approval).  

(b)Following delivery of a Remedial Sale Notice, the Board shall identify,
manage, control, negotiate, structure (following consultation with the Series A
Preferred Members), approve and otherwise pursue such Remedial Sale, which
Remedial Sale may be structured, accomplished and implemented as may be
determined by the Board (following consultation with the Series A Preferred
Members); provided, however, without limiting any rights of the Holders of
Series A Preferred Units set forth in Section 6.8(b)(xiv), the Company shall not
enter into any agreement with respect to a Remedial Sale without the prior
written approval of the TES Member (which approval shall not be unreasonably
withheld, conditioned or delayed).  The Board (i) shall manage the business and
affairs of the Company primarily with a view toward the consummation of such
Remedial Sale as soon as reasonably practicable following the exercise of such
right and (ii) shall, and shall cause the Company to, take such actions as
reasonably necessary to consummate a Remedial Sale, including (A) engaging a
nationally recognized independent investment banker who is reasonably acceptable
to the Series A Preferred Members to advise on and conduct such Remedial Sale
and (B) Summit Parent agrees to cooperate, and to cause employees of Summit
Parent to cooperate, (including by participating in management

35

--------------------------------------------------------------------------------

 

presentations, preparing marketing materials and making diligence materials
available in an electronic data room) in any marketing process in connection
with any proposed Remedial Sale.

(c)If the Company does not consummate a Remedial Sale approved or deemed
approved by the Series A Preferred Members within six months of the date of the
Remedial Sale Notice, then instead of the Board, the Initiating Member shall (i)
engage, on behalf of the Company, an independent investment bank to advise on
and conduct the sale and (ii) identify, manage, control, negotiate, structure
(following consultation with the Company and the other Series A Preferred
Members) and otherwise pursue such Remedial Sale, which Remedial Sale may be
structured, accomplished and implemented as may be determined by the Initiating
Member (following consultation with the Company and the other Series A Preferred
Members).  The Series A Preferred Members shall keep the Board reasonably
informed of the Remedial Sale process.  The Board (A) shall manage the business
and affairs of the Company primarily with a view toward the consummation of such
Remedial Sale as soon as reasonably practicable following the exercise of such
right and (B) shall, and shall cause the Company to, take such actions as the
Initiating Member reasonably requests in connection with any proposed Remedial
Sale.

(d)If the Initiating Member delivers a Remedial Sale Notice in accordance with
Section 4.9(a), each Member shall (i) take all actions reasonably necessary to
cooperate with the Initiating Member, the other Series A Preferred Members, the
Company and the Board in working toward the consummation of a Remedial Sale,
(ii) raise no objections against any Remedial Sale that (x) in the case of
Section 4.9(b) is approved by the Board and the TES Member or (y) in the case of
Section 4.9(c) is approved by the Initiating Member and (iii) to the extent
necessary or desirable to effect the consummation of such Remedial Sale, that
(x) in the case of Section 4.9(b) is approved by the Board and the TES Member,
vote for and consent to, such Remedial Sale or (y) in the case of Section 4.9(c)
is approved by the Initiating Member, vote for and consent to, and cause its
appointee(s) to the Board to vote for and consent to, such Remedial Sale;
provided, however, if the Company receives more than one offer to consummate a
Remedial Sale, the Holders of Series A Preferred Units shall be deemed to have
approved the offer for a Remedial Sale that results in the highest enterprise
value of the Company, subject to the satisfaction of the requirements set forth
in this Section 4.9. If the Remedial Sale is structured as a (x) merger,
consolidation or sale of assets, each Member shall waive any dissenters’ rights,
appraisal rights or similar rights in connection with such merger, consolidation
or sale of assets or (y) sale of Units, each Member shall agree to sell all of
its Units or rights to acquire Units on the terms and conditions reasonably
approved by the Initiating Member or in the case of Section 4.9(b), the Board
and the TES Member, and that are customary for such
transaction.  Notwithstanding anything in this Section 4.9 to the contrary, in
connection with any Remedial Sale, without the prior written consent of such
Holder of Series A Preferred Units in no event shall any Holder of Series A
Preferred Units be subject to any post-closing obligations, including
indemnification obligations, or to any non-compete, no contact, non-solicit or
other restrictive covenants (other than a confidentiality covenant on terms
reasonably acceptable to each Holder of Series A Preferred Units), nor shall
Summit Parent or its Subsidiaries (other than the Company and its Subsidiaries)
be subject to any post-closing restriction on its ability to engage in the oil
and natural gas gathering and processing business without the prior written
consent of Summit Parent.

36

--------------------------------------------------------------------------------

 

(e)In any Remedial Sale, the consideration received by the Company shall be
allocated and distributed to each Member in accordance with Section 10.2(b)
after all the liabilities of the Company have been satisfied in full or provided
for.

(f)The Company shall bear the costs and expenses of any Remedial Sale to the
extent such costs and expenses are incurred for the benefit of all Holders and
are not otherwise paid by the acquiring party.

(g)For the avoidance of doubt, notwithstanding anything herein to the contrary,
in no event shall TES Member be required to consent to the consummation of any
Remedial Sale that does not result in the satisfaction of the Base Return in
cash or that imposes obligations on TES Member after the closing of such
Remedial Sale, nor shall the Company consummate any such Remedial Sale without
the consent of TES Member.

Section 4.10Undrawn Commitment Amount

.  The Company shall pay to each Series A Preferred Member, within 21 days after
the end of each fiscal quarter, an amount (the “Undrawn Commitment Amount”)
equal to the Undrawn Commitment Rate of such Series A Preferred Member’s Undrawn
Portion.  The Undrawn Commitment Amount may, at the discretion of the Board, be
paid to each Series A Preferred Member (a) in cash or (b) by issuing a number of
additional Series A Preferred Units in an amount equal to the quotient of (i)
the Undrawn Commitment Amount divided by (ii) the Series A Preferred Issue
Amount to such Series A Preferred Member (the “Undrawn Commitment Units”);
provided that if, with respect to any fiscal quarter, the Company elects to
satisfy any Undrawn Commitment Amount using both the forms of consideration
described in the preceding clauses (a) and (b), the Company shall pay each
Series A Preferred Member pro rata portions of each such form of consideration
(based on each such Series A Preferred Member’s Undrawn Commitment Amount in
respect of the relevant fiscal quarter).

Article V
DISTRIBUTIONS AND ALLOCATIONS

Section 5.1Distributions

.

(a)Generally.  Subject to Section 5.1(b), Section 5.1(c), Section 5.2 and
Article X, all Available Cash shall be retained by the Company unless otherwise
agreed by the Board and consented to by Preferred Approval in accordance with
Section 6.8(b)(iii).  

(b)Distributions of Available Cash.  

(i)The Company shall not make any distributions among the Members except as
provided in Section 5.1(c), Section 5.2, and Article X; provided that, (A) the
Company may make distributions among the Members pursuant to this Section 5.1(b)
following the date on which there are no Series A Preferred Units outstanding;
and (B) commencing with the first full fiscal quarter following the fiscal
quarter in which the In-Service Date occurs and so long as all distributions
required to be paid by the Company in accordance with Section 5.1(c) have been
timely paid in accordance with Section 5.1(c), the Board may elect to cause the
Company to make distributions of Available Cash in

37

--------------------------------------------------------------------------------

 

respect of any fiscal quarter of the Company on the Series A Preferred
Distribution Payment Date for such fiscal quarter (the “Quarterly AC
Distribution Date”) as follows:

(A)if no Funded Indebtedness of the Company or its Subsidiaries is outstanding
on the applicable Quarterly AC Distribution Date, then the Company may make
distributions of Available Cash with respect to the relevant fiscal quarter (1)
__% to redeem, on a pro rata basis, the Series A Preferred Units in accordance
with Section 4.8(b) (except that the Minimum Optional Redemption Amount shall
not apply) and (2) __% to the Holders of Common Units in accordance with Section
5.1(b)(iii); and

(B)if (1) Funded Indebtedness of the Company or its Subsidiaries is outstanding
on the applicable Quarterly AC Distribution Date and (2) the Leverage Ratio is
___ or below, then the Company may make distributions of Available Cash with
respect to the relevant fiscal quarter (a) __% to redeem, on a pro rata basis,
the Series A Preferred Units in accordance with Section 4.8(b) (except that the
Minimum Optional Redemption Amount shall not apply) and (b) __% to the Holders
of Common Units in accordance with Section 5.1(b)(iii).

(ii)In no event shall distributions made in accordance with Section 5.1(b)(i) in
any fiscal quarter exceed the Maximum Quarterly AC Distribution Amount without
Preferred Approval.

(iii)Subject to Section 5.1(b)(i), the Board shall, following the end of each
fiscal quarter, determine the amount of Available Cash distributable to the
Holders of Common Units in accordance with Section 5.1(b)(i), if any, and
promptly, on or following the Series A Preferred Distributions Payment Date for
such fiscal quarter, distribute any such Available Cash to the Holders of Common
Units pro rata (based on the Common Unit Sharing Percentages of such Holders).

(c)Distributions on Series A Preferred Units.

(i)From and after the Effective Date, distributions at the Series A Preferred
Distributions Rate (or the Series A Preferred Distributions Rate plus the
Step-Up Rate pursuant to either (A) Section 5.1(c)(iii) or (B) the last sentence
of Section 5.2) shall accrue on each Series A Preferred Unit (the “Series A
Preferred Distributions”).  Series A Preferred Distributions shall accrue and
accumulate from day to day, whether or not declared, and shall be
cumulative.  When, as and if declared by the Board, subject to the Company’s
right to make Series A Non-Cash Distribution Elections during the PIK Period as
set forth in Section 5.1(c)(ii), Series A Preferred Distributions shall be
payable in cash, in arrears on each Series A Preferred Distributions Payment
Date for the fiscal quarter ending immediately prior to such Series A Preferred
Distributions Payment Date (or with respect to the first applicable Series A
Preferred Distributions Payment Date, for the period commencing on the Effective
Date and ending on the last day of the fiscal quarter during which the Effective
Date occurs) from the assets of the Company out of funds legally permitted to be
distributed pursuant to the Act for payment.  Except as provided in Section

38

--------------------------------------------------------------------------------

 

5.1(b), this Section 5.1(c), Section 5.2 and Article X, the Company shall not
declare, pay or set aside any distributions or dividends on any Units (other
than Series A Preferred Units) or effect any repurchase or redemption of, any
Units or other Interests of the Company (other than redemptions of Series A
Preferred Units in accordance with Section 4.8), in either case, so long as any
Series A Preferred Units remain issued and outstanding.

(ii)Notwithstanding anything to the contrary in this Section 5.1(c), the Company
may, at the sole election of the Board, with respect to any Series A Preferred
Distribution accrued in respect of any fiscal quarter (or portion thereof for
which a Series A Preferred Distribution is due) until the expiration of the PIK
Period, elect (a “Series A Non-Cash Distribution Election”) to have up to 100%
of the amount that would have been payable in cash if such distribution had been
a cash distribution to instead be paid through the issuance to the Series A
Preferred Member of a number of Series A Preferred Units (the “PIK Units”) equal
to the quotient resulting from the division of the amount of the Series A
Preferred Distribution for such quarter by the Series A Preferred Issue Amount,
which issuance shall be effective as of the first day of the fiscal quarter
immediately following the fiscal quarter in respect of which such payment is due
in lieu of paying such portion of such accrued Series A Preferred Distribution
in cash.  Notwithstanding anything in this Agreement to the contrary, for any
fiscal quarter with respect to which there is any unpaid amount of any Series A
Preferred Distribution, such quarter shall be deemed a fiscal quarter with
respect to which the Company made a Series A Non-Cash Distribution Election.  

(iii)If the Company fails to pay in cash in full all or any part of any Series A
Preferred Distribution when due for any quarter following the PIK Period, then
from and after the first day of the immediately following fiscal quarter and
continuing until such failure is cured by payment in full in cash of all
arrearages (for the avoidance of doubt, including arrearages attributable to the
Step-Up Rate), (A) the Series A Preferred Distributions shall accrue at the
Series A Preferred Distributions Rate plus the Step-Up Rate and (B) the amount
of such accrued but unpaid cash distributions shall constitute arrearages that
shall accrue and accumulate (and compound quarterly) at the Series A Preferred
Distributions Rate plus the Step-Up Rate until paid.  Notwithstanding anything
to the contrary in this Agreement, the portion of such arrearages attributable
to the Step-Up Rate shall not be deemed distributions paid by the Company to the
Holders of Series A Preferred Units for purposes of the ROI and IRR calculations
as used in the calculation of the Base Return, but instead shall be deemed
liquidated damages (and not a penalty) paid by the Company to the Holders of
Series A Preferred Units as a return of a separate portion of the Base Return.

(d)Payments of Cash Distributions.  Payment of all cash distributions made by
the Company to a Member shall be made by wire transfer of immediately available
funds in accordance with such written instructions to the Company as may be
provided by such Member from time to time.  

Section 5.2Tax Distributions

.  To the extent (a) the Board determines that the Company has Available Cash
and (b) such distributions are permitted by any credit or financing agreements
to which the Company or any of its Subsidiaries is a party, the Board shall
cause the

39

--------------------------------------------------------------------------------

 

Company to make distributions to each Holder in the amount, if positive, of (X)
such Holder’s Cumulative Assumed Tax Liability as of each Tax Distribution Date
minus (Y) the cumulative cash distributions made to such Holder pursuant to
Section 5.1 and this Section 5.2.  If, as of any Tax Distribution Date, the
Company either (a) has insufficient Available Cash or (b) is not permitted under
any credit or financing agreement to make distributions in an amount equal to
the aggregate of the Cumulative Assumed Tax Liabilities of the Holders of Series
A Preferred Units for such Tax Distribution Date  (if the Company is not
permitted to make tax distributions pursuant to clauses (a) or (b), a “Tax
Distribution Default”), then the Company shall make distributions to the Holders
of Series A Preferred Units pursuant to this Section 5.2 to the extent of such
Available Cash or to the extent permitted under such agreement, as
applicable.  Notwithstanding anything in this Section 5.2 to the contrary, no
Holder shall have any obligation to make any Capital Contribution to fund any
distributions described in this Section 5.2.  Any distribution made pursuant to
this Section 5.2 shall be treated as an advance against the next distribution
payable to such Holder pursuant to Section 5.1, as applicable and shall reduce
such distributions.  If the Company is in a Tax Distribution Default for any
portion of any fiscal quarter during the PIK Period, the Series A Preferred
Distributions Rate for such fiscal quarter shall be the Series A Preferred
Distributions Rate plus the Step-Up Rate (and, notwithstanding anything to the
contrary in this Agreement, such portion of distributions attributable to the
Step-Up Rate shall not, to the extent distributed by the Company by issuing
additional Series A Preferred Units, be deemed distributions paid by the Company
to the Holders of Series A Preferred Units for purposes of the ROI and IRR
calculations as used in the calculation of Base Return, but instead shall be
deemed liquidated damages (and not a penalty) paid by the Company to the Holders
of Series A Preferred Units).

Section 5.3Allocations

.

(a)Profits and Losses.  Except as otherwise provided in this Agreement, Profit
and Loss of the Company will be allocated among the Members in a manner such
that, after giving effect to the special allocations set forth in Section 5.3(b)
and Section 5.3(c), the Capital Account balance of each Member, immediately
after making such allocation, is, as nearly as possible, equal (proportionately)
to their Target Capital Account.  “Target Capital Account” with respect to a
Member or Series A Preferred Unit means (i) the distributions that would be made
to such Member or in respect of such Series A Preferred Unit pursuant to Section
5.1 and Section 10.2 if the Company were dissolved, its affairs wound up and its
assets sold for cash equal to their Fair Market Value, all Company liabilities
were satisfied (limited with respect to each nonrecourse liability to the Fair
Market Value of the assets securing such liability) and the net assets of the
Company were distributed in accordance with Section 10.2 to the Members
immediately after making such allocation (but determined without regard to
clause (a) of the definition of “Base Return”), minus (ii) such Member’s or
Unit’s share of Company Minimum Gain and Member Minimum Gain, computed
immediately prior to the hypothetical sale of assets.  The entitlement to
distributions pursuant to this Agreement (including pursuant to a redemption or
dissolution) of a Holder of Series A Preferred Units shall not be treated, for
U.S. federal income tax purposes, as a guaranteed payment for the use of capital
pursuant to Section 707(c) of the Code or as a capital shift for U.S. federal
income tax purposes, except to the extent that a distribution is paid in cash to
a Holder of Series A Preferred Units and the Company has insufficient Profit and
items of gross income and gain to allocate to a Holder of Series A Preferred
Units to cause such Member’s Capital Account to reflect the amount such Member
actually receives, in which case such excess distribution shall

40

--------------------------------------------------------------------------------

 

be treated for U.S. federal income tax purposes as a guaranteed payment for the
use of capital pursuant to Code Section 707(c).

(b)Regulatory Allocations.  Notwithstanding the foregoing provisions of Section
5.3(a), the following special allocations will be made in the following order of
priority:

(i)Minimum Gain Chargeback.  If there is a net decrease in Company Minimum Gain
during a Company taxable year, then each Holder will be allocated items of
Company income and gain for such taxable year (and, if necessary, for subsequent
years) in an amount equal to such Holder’s share of the net decrease in Company
Minimum Gain, determined in accordance with Treasury Regulations
Section 1.704-2(g)(2). This Section 5.3(b)(i) is intended to comply with the
minimum gain chargeback requirement of Treasury Regulations Section 1.704-2(f)
and will be interpreted consistently therewith.

(ii)Member Minimum Gain Chargeback.  If there is a net decrease in Member
Minimum Gain attributable to a Member Nonrecourse Debt during any Company
taxable year, each Holder who has a share of the Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704-2(i)(5) will be specially allocated items of
Company income and gain for such taxable year (and, if necessary, subsequent
years) in an amount equal to such Holder’s share of the net decrease in Member
Minimum Gain attributable to such Member Nonrecourse Debt, determined in a
manner consistent with the provisions of Treasury Regulations
Sections 1.704-2(g)(2) and (j)(2)(ii). This Section 5.3(b)(ii) is intended to
comply with the partner nonrecourse debt minimum gain chargeback requirement of
Treasury Regulation Section 1.704-2(i)(4) and will be interpreted consistently
therewith.

(iii)Qualified Income Offset.  If any Holder unexpectedly receives an
adjustment, allocation, or distribution of the type contemplated by Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and
gain will be allocated to all such Holders (in proportion to the amounts of
their respective deficit Adjusted Capital Accounts) in an amount and manner
sufficient to eliminate the deficit balance in the Adjusted Capital Account of
such Holder as quickly as possible; provided, that an allocation pursuant to
this Section 5.3(b)(iii) shall be made if and only to the extent that such
Holder would have an Adjusted Capital Account deficit after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.3(b)(iii) were not in this Agreement.  It is intended that this
Section 5.3(b)(iii) qualify and be construed as a “qualified income offset”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

(iv)Limitation on Allocation of Net Loss.  If the allocation of Losses to a
Holder as provided in Section 5.3(a) would create or increase an Adjusted
Capital Account deficit, there will be allocated to such Holder only that amount
of Losses as will not create or increase an Adjusted Capital Account
deficit.  The Losses that would, absent the application of the preceding
sentence, otherwise be allocated to such Holder will be allocated to the other
Holders in accordance with their relative proportion of Units, subject to the
limitations of this Section 5.3(b)(iv).

41

--------------------------------------------------------------------------------

 

(v)Certain Additional Adjustments.  To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Holder in complete liquidation of
its Interest, the amount of such adjustment to the Capital Accounts will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss will be
specially allocated to the Holders in accordance with their Interests in the
Company in the event that Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Holders to whom such distribution was made in the event that
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

(vi)Nonrecourse Deductions.  The Nonrecourse Deductions for each taxable year of
the Company will be allocated to the Common Units in proportion to their Common
Unit Sharing Percentages.

(vii)Member Nonrecourse Deductions.  The Member Nonrecourse Deductions will be
allocated each year to the Holder that bears the economic risk of loss (within
the meaning of Treasury Regulations Section 1.752-2) for the Member Nonrecourse
Debt to which such Member Nonrecourse Deductions are attributable.

(c)Allocations with Respect to Series A Preferred Units.  Notwithstanding any
other provision of this Section 5.3:

(i)Items of Company gross income and gain for the taxable period shall be
allocated to the Holders of Series A Preferred Units in proportion to, and to
the extent of, an amount equal to the sum of (A) the Series A Preferred
Distributions that are paid in cash with respect to the Series A Preferred Units
for such period; (B) after taking into account clause (A), the excess, if any,
of (X) the Series A Preferred Issue Amount with respect to such Holder’s Series
A Preferred Units, over (Y) such Holder’s existing Capital Account balance in
respect of such Series A Preferred Units, until the Capital Account balance of
each such Holder in respect of its Series A Preferred Units is equal to the
Series A Preferred Issue Amount with respect to such Holder’s Series A Preferred
Units; and (C) to the extent such allocation would not create or increase a
Loss, additional items of gross income and gain such that the Capital Account
balance in respect of each Series A Preferred Unit, immediately after making
such allocation, is, as nearly as possible, equal (proportionately) to its
Target Capital Account.

(ii)Without duplication of allocations under (c)(i) above, items of Company
gross income shall be allocated to the Holders of Series A Preferred Units, pro
rata, until the aggregate amount of gross income allocated to each Holder of
Series A Preferred Units pursuant hereto for the current taxable period and all
previous taxable periods is equal to the cumulative amount of all Losses
allocated to such Member pursuant to Section 5.3(a) for all previous taxable
years.

42

--------------------------------------------------------------------------------

 

(iii)If (A) (1) a redemption pursuant to Section 4.8 occurs, (2) a Remedial Sale
occurs, or (3) the Company liquidates or dissolves pursuant to Section 10.2
(each, a “Series A Allocation Event”), and (B) after having made all other
allocations provided for in this Section 5.3 for the taxable period in which the
Series A Allocation Event occurs, the per unit Capital Account of each Series A
Preferred Unit does not equal the amount each Holder of Series A Preferred Units
receives pursuant to such Series A Allocation Event, then items of gross income,
gain, loss and deduction for such taxable period shall be allocated among the
Members in a manner determined appropriate by the Board so as to cause, to the
maximum extent possible, the per unit Capital Account of each Series A Preferred
Unit to equal the amount received with respect to such Series A Preferred Units
(and no other allocation pursuant to this Agreement shall reverse the effect of
such allocations).  Notwithstanding anything to the contrary in this Agreement,
the reallocation of items set forth in the immediately preceding sentence
provides that, to the extent necessary to achieve the balances described above,
items of gross income and gain that would otherwise be included in Profit or
Loss, as the case may be, for the taxable period in which the Series A
Allocation Event occurs, may be reallocated from the Members holding Units other
than Series A Preferred Units to Members holding Series A Preferred Units.  If a
Series A Allocation Event occurs on or before 60 days after the end of the
taxable period in which such Series A Allocation Event occurs and the
reallocation of items for such taxable period as set forth above in this Section
5.3(c) fails to achieve the per unit Capital Accounts described above, then
items of gross income, gain, loss and deduction for such prior taxable period
shall be reallocated among all Members in a manner that will, to the maximum
extent possible and after taking into account all other allocations made
pursuant to this Section 5.3(c), cause the per unit Capital Account for each
Series A Preferred Unit to equal the amount received with respect to a Series A
Preferred Unit at the time of a Series A Allocation Event.

(iv)If, after taking into account all other provisions of this Section 5.3 other
than this Section 5.3(c)(iv), (A) a Series A Allocation Event occurs on or
before the date prescribed by Law for the filing of the Company’s federal income
tax return for the taxable period immediately prior to the taxable period in
which the Series A Allocation Event occurs and (B) the reallocation of items for
the taxable period in which the Series A Allocation Event occurs as set forth in
this Section 5.3(c) fails to achieve the per unit Capital Account described in
this Section 5.3(c), then for US federal income tax purposes, any deficit in
such per unit Capital Account described in this Section 5.3(c) will be treated
as a guaranteed payment for the use of capital within the meaning of Code
Section 707(c).

(d)Tax Allocations.

(i)Except as provided in Section 5.3(d)(ii), for income tax purposes under the
Code and the Treasury Regulations, each Company item of income, gain, loss,
deduction and credit will be allocated between the Members in the same manner as
the correlative item of “book” income, gain, loss, deduction or credit is
allocated pursuant to this Article V.

(ii)Tax items with respect to Company assets that are contributed to the Company
(or deemed contributed to the Company, consistent with Revenue Ruling 99-5,

43

--------------------------------------------------------------------------------

 

1991 C.B. 434) with a Gross Asset Value that varies from its basis in the hands
of the contributing Holder immediately preceding the date of contribution will
be allocated between the Holders for federal income tax purposes pursuant to
Treasury Regulations promulgated under Code Section 704(c) so as to take into
account such variation.  The Company will account for such variation using the
“remedial method” under Treasury Regulation Section 1.704-3(d).  If the Gross
Asset Value of any Company asset is adjusted pursuant to the definition of
“Gross Asset Value” in this Agreement, subsequent allocations of income, gain,
loss, deduction and credit with respect to such Company asset will take account
of any variation between the adjusted basis of such Company asset for federal
income tax purposes and its Gross Asset Value in a manner consistent with Code
Section 704(c) and the Treasury Regulations promulgated thereunder using the
“remedial method” under Treasury Regulation Section 1.704-3(d).

(iii)Allocations pursuant to this Section 5.3(d) are solely for purposes of
federal, state and local taxes and will not affect, or in any way be taken into
account in computing, any Holder’s Capital Account or share of Profits, Losses
and any other items or distributions pursuant to any provision of this
Agreement.

(e)Other Provisions.

(i)For any Tax Year or other period during which any part of any Interest in the
Company is Transferred between the Holders or to another Person (other than by
pledge of, or grant of a security interest in, such Interest), the portion of
the Profits, Losses and other items of income, gain, loss, deduction and credit
that are allocable with respect to such part of an Interest in the Company will
be apportioned between the transferor and the transferee under any method
allowed pursuant to Code Section 706 and the applicable Treasury Regulations as
determined by the Board.

(ii)For purposes of determining a Holder’s proportional share of the Company’s
“excess nonrecourse liabilities” within the meaning of Treasury Regulations
Section 1.752-3(a)(3), each Holder’s interest in Profits shall be in the same
proportion as Nonrecourse Deductions are allocated to such Holder, as provided
in Section 5.3(b)(vi).

(iii)The allocations set forth in Section 5.3 are intended to comply with the
Code and Treasury Regulations.  If the Board determines that the allocations to
a Member are not in compliance with the Code and Treasury Regulations, the Board
is authorized to make any appropriate adjustments; provided that the Board shall
make no adjustments without first notifying the Members, providing an
explanation of the proposed adjustments and permitting the Members to discuss
the proposed adjustments with the Board; provided, further that the Board may
not make any adjustments that would have a disproportionate and adverse impact
on the Series A Preferred Members without Preferred Approval.

(f)Valuation; Revaluation.  Except as otherwise specifically provided in this
Agreement, valuations for purposes of allocation of tax items will be made by
the Board or, in the discretion of the Board, by independent third parties
appointed by the Board and deemed qualified by the Board to render an opinion as
to the value of the Company’s assets, using customary and

44

--------------------------------------------------------------------------------

 

industry accepted valuation techniques and taking into account such information
relating to the investments, assets and liabilities of the Company as the Board
or independent third party, as the case may be, as are customary and reasonable
and each such valuation shall be determined without application of any minority,
illiquidity, or other discount.

Section 5.4Withholding

.  The Company may withhold distributions or portions thereof if it is required
to do so by any applicable rule, regulation, or Law, and each Holder hereby
authorizes the Company to withhold from or pay on behalf of or with respect to
such Holder any amount of federal, state, local or foreign taxes that the Board
determines that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Holder pursuant to this Agreement.  If
the Company determines that it is required to withhold any amount payable to a
Holder, the Company shall use commercially reasonable efforts to provide such
Holder at least three Business Days prior to the date the applicable payment is
scheduled to be made with (a) written notice of the intent to deduct and
withhold, which shall include a copy of the calculation of the amount to be
deducted and withheld, and (b) a reasonable opportunity for such Holder to
provide forms or other evidence that would exempt such amounts from withholding
(or reduce such withholding).  Any amounts withheld pursuant to this Section 5.4
will be treated as having been distributed to such Holder.  To the extent that
the cumulative amount of such withholding for any period exceeds the
distributions to which such Holder is entitled for such period, the amount of
such excess will be considered a loan from the Company to such Holder, with
interest accruing at 2% plus the Interest Rate. Such loan may, at the option of
the Board, be satisfied (a) out of distributions to which such Holder would
otherwise be subsequently entitled, or (b) by the immediate payment in cash to
the Company of such excess amount.  

Article VI
MANAGEMENT

Section 6.1Management

.  Subject to Section 4.9, Section 6.8 and any other provisions of this
Agreement expressly setting forth rights of any Member or Members to consent to
the conduct of any of the business or affairs of the Company, the business and
affairs of the Company shall be managed and controlled by a board of directors
(the “Board,” and each member of the Board, a “Director”), and the Board shall
have full and complete discretion to manage and conduct the business and affairs
of the Company, to make all decisions affecting the business and affairs of the
Company and to take all such actions as it deems necessary, advisable or
appropriate to accomplish the purposes of the Company as set forth in
Section 2.5.  Notwithstanding the foregoing, but without limiting the rights of
the Series A Preferred Director under Section 6.2(n) or otherwise, no Director
in his or her individual capacity shall have the authority to manage the Company
or approve matters relating to, or otherwise to bind the Company, such powers
being reserved to the Directors through the Board and to such agents of the
Company as designated by the Board.  In addition to the powers that now or
hereafter may be granted under the Act and to all other powers granted under any
other provision of this Agreement, subject to Section 4.9, Section 6.8 and any
other provisions of this Agreement expressly setting forth rights of any Member
or Members to consent to the conduct of any of the business or affairs of the
Company, the Board shall have full power and authority to do all things on such
terms as the Board may deem necessary or appropriate to conduct, or cause to be
conducted the business and affairs of the Company in accordance with the terms
of this Agreement.  

45

--------------------------------------------------------------------------------

 

Section 6.2Board

.

(a)Composition; Initial Directors.  Subject to the remaining provisions of this
Article VI, the Board shall initially consist of four Directors, designated as
follows:

(i)three designees appointed by Summit Member (each, a “Summit Director”); and

(ii)one designee chosen by the Series A Preferred Members (acting with Preferred
Approval) (such Director, the “Series A Preferred Director”), solely for the
purposes set forth in, and subject to the terms and conditions of, Section
6.2(n).

Each Director shall serve in such capacity until such Director’s successor has
been elected and qualified or until such individual’s death, resignation or
removal.  The initial Board shall consist of the individuals listed on Exhibit
B.  The members of the Board shall be “directors” within the meaning of the
Act.  The number of Directors may not be increased or decreased except as
provided in this Agreement.

(b)Removal.  Any Director may be removed with or without cause only by consent
of the Member or Members entitled to designate such Director.  The removal of a
Director who is also a Member will not affect the Director’s rights as a Member
and will not constitute the resignation of such Member.

(c)Resignations.  A Director may resign at any time.  Such resignation shall be
in writing and shall take effect at the time specified therein or, if no time is
specified, at the time of its receipt by the Company.  The acceptance of a
resignation shall not be necessary to make it effective unless expressly so
provided in the resignation.

(d)Vacancies.  In the event that a vacancy is created on the Board by the death,
disability, retirement, resignation or removal of any Director, the vacancy
shall be filled by (i) in the case of a Summit Director, Summit Member, or (ii)
in the case of the Series A Preferred Director, the Series A Preferred Members
(acting with Preferred Approval).

(e)Attendance; Votes per Director; Quorum; Required Vote for Board
Action.  Subject to Section 6.2(n), only the Summit Directors will have the
right to vote on matters before the Board and each Summit Director shall have
one vote.  Unless otherwise required by this Agreement, including Section
6.2(n), Summit Directors having a majority of the votes, either present (in
person or by teleconference) or represented by proxy, shall constitute a quorum
for the transaction of business at a meeting of the Board.  Unless expressly
provided otherwise in this Agreement, including Section 6.2(n), approval of a
matter by the Board will require the affirmative vote of Summit Directors having
a majority of the votes then entitled to be cast by the total number of Summit
Directors then entitled to be appointed to the Board.

(f)Notice of Meetings; Place of Meetings; Order of Business.  Notice of any
meeting of the Board shall be given to each Director (except as otherwise
provided in this Section 6.2) by an Officer or one of the Summit Directors
calling the meeting at least 48 hours in advance of any meeting of the Board
(provided that shorter notice may be given as necessary or desirable to permit
the Board to respond timely to an emergency).  The Board may hold its meetings
and may have an

46

--------------------------------------------------------------------------------

 

office and keep the books of the Company, except as otherwise provided by Law,
in such place or places, within or without the State of Delaware, as the Board
may from time to time determine by resolution.  At all meetings of the Board,
business shall be transacted in such order as shall from time to time be
determined by resolution of the Board.

(g)Regular Meetings.  Regular meetings of the Board may be held at such times
and places as shall be designated by resolution of the Board; provided, however,
during any period in which the Series A Preferred Members are entitled to
appoint a Board Observer in accordance with Section 6.2(o), regular meetings of
the Board shall be held quarterly at such times and places as shall be
designated by resolution of the Board.  At each such meeting, the Board shall
discuss the business activities of the Company and its Subsidiaries that took
place during such quarterly period and the operating and financial performance
of the Company and its Subsidiaries for such quarterly period.  Unless the
purpose of the meeting includes the contemplation of a Series A Preferred
Director Approval Event, the Series A Preferred Director shall not have the
right to receive notice or attend regular meetings of the Board.  

(h)Special Meetings.  Special meetings of the Board may be called at any time by
a majority of the Summit Directors.  Unless the purpose of a special meeting
includes the contemplation of a Series A Preferred Director Approval Event, the
Series A Preferred Director shall not have the right to receive notice or attend
special meetings of the Board.

(i)Compensation; Reimbursement.  No Director shall receive any compensation for
serving on the Board.  All of the Directors shall be entitled to reimbursement
for reasonable out-of-pocket expenses incurred in connection with carrying out
such Directors’ duties as a member of the Board.  

(j)Action Without a Meeting.  Other than any action with respect to a Series A
Preferred Director Approval Event (which action must be taken in person or
telephonically), any action required or permitted to be taken at any meeting of
the Board may be taken without a meeting and without a vote if a consent or
consents in writing, setting forth the action so taken, is signed by Summit
Directors having not fewer than the minimum number of votes that would be
necessary to take the action at a meeting of the Board at which all Summit
Directors entitled to vote on the action were present (in person or by
teleconference) or represented by proxy and voted.  Notice of actions taken by
written consent in lieu of a meeting of the Board shall be delivered to each
Summit Director as promptly as reasonably practicable following the date the
requisite consent is obtained.

(k)Telephonic Conference Meeting.  Subject to the requirement for notice of
meetings, Directors may participate in a meeting of the Board by means of a
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in
such a meeting shall constitute presence in person at such meeting, except where
a Director participates in the meeting for the express purpose of objecting to
the transaction of any business on the ground that the meeting is not lawfully
called or convened.

(l)Waiver of Notice Through Attendance.  Attendance of a Director at any meeting
of the Board (including by telephone) shall constitute a waiver of notice of
such meeting, except where such Director attends the meeting for the express
purpose of objecting to the transaction of

47

--------------------------------------------------------------------------------

 

any business on the ground that the meeting is not lawfully called or convened
and notifies the other Directors at such meeting of such purpose.

(m)Reliance on Books, Reports and Records.  Each Director shall, in the
performance of his or her duties, be fully protected in relying in good faith
upon the books of account or reports made to the Company by any of its Officers
or by an independent certified public accountant or by an appraiser selected
with reasonable care by the Board, or in relying in good faith upon other
records of the Company.

(n)Series A Preferred Director Approval Event.  Notwithstanding anything in this
Agreement to the contrary, (i) if the Board desires to take any action that
would cause or constitute a Series A Preferred Director Approval Event, the
Board may only approve such Series A Preferred Director Approval Event with the
approval of (A) a majority of the Directors and (B) the approval of the Series A
Preferred Director, (ii) if the purpose of any regular or special meeting of the
Board includes the contemplation of a Series A Preferred Director Approval
Event, then the presence (in person or by teleconference) of the Series A
Preferred Director shall be required to constitute a quorum for the transaction
of business at such meeting of the Board and (iii) no action with respect to a
Series A Preferred Director Approval Event may be taken by the Board except at a
regular or special meeting of the Board duly called in accordance with the terms
of this Agreement.  

(o)Board Observer.  For any period during which the Step-Up Rate is in effect
pursuant to Section 5.1(c)(iii), the Series A Preferred Members (acting with
Preferred Approval) shall be entitled to appoint one Board observer (the “Board
Observer”), who shall be entitled to attend any meetings of the Board and
participate in any meeting of the Board to the extent any Director would
participate; provided that, (i) this Board Observer right shall automatically
terminate at such time as the Step-Up Rate ceases to be in effect pursuant to
Section 5.1(c)(iii); (ii) the Board Observer shall not have any right to vote on
any matters before the Board; and (iii) the Board Observer may be excluded from
any meeting of the Board or portion thereof (x) to preserve attorney-client work
product or similar privilege or (y) if the Board determines, based on advice of
outside legal counsel, that there exists, with respect to the subject of a
meeting or Board materials, an actual or conflict of interest between the Board
Observer and the Company; provided, further that, the Series A Preferred Members
right to appoint the Board Observer shall be reinstated at any time in which the
Step-Up Rate is in effect pursuant to Section 5.1(c)(iii).  The Company (or
Officer or Director, as applicable) shall provide the Board Observer with all
notices and information provided to the Board at the same time and in the same
manner as provided to the Directors, including notice of all meetings of the
Board or actions to be taken by written consent in lieu of a meeting.  The Board
Observer shall be entitled to reimbursement for reasonable out-of-pocket
expenses incurred in order to attend meetings of the Board in the same manner as
provided to the Directors.  The Series A Preferred Members (acting with
Preferred Approval) shall have the right to remove and/or replace the Board
Observer at any time by delivering written notice of such removal and/or
replacement to the Company or the Board (for the avoidance of doubt, removing
the Board Observer will not prejudice or eliminate the Series A Preferred
Members’ right to appoint a subsequent Board Observer in accordance with this
Section 6.2(o)).  

Section 6.3Officers

.  The Board may, from time to time, designate one or more Persons to be
Officers of the Company, with such titles as the Board may assign to such
Persons.  No Officer need be a Member or a resident of the State of
Delaware.  Officers so designated will have such authority and perform such
duties as the Board may, from time to time, delegate to them and,

48

--------------------------------------------------------------------------------

 

unless otherwise specified by the Board, will have the authority and
responsibilities generally held by officers of a Delaware corporation holding
the same titles.  Any number of offices may be held by the same Person.  Each
Officer shall have such fiduciary duties to the Company and its Members that an
officer of a Delaware corporation having a corresponding title would have.  The
salaries or other compensation, if any, of the Officers and agents of the
Company will be fixed from time to time by the Board.  Any Officer may resign as
such at any time.  Such resignation will be made in writing and delivered to the
Board and will take effect at the time specified therein, or if no time be
specified, at the time of its receipt by the Board.  Any Officer may be removed
as such, either with or without cause, by the Board, in its discretion.  Any
vacancy occurring in any office of the Company may be filled by the Board.

Section 6.4Waiver of Fiduciary Duties; Indemnification; Limitation of Liability

.

(a)Other than any action or failure to act in breach of Section 6.8(b)(xxiv)
(which such breach would, for the avoidance of doubt, constitute a breach of the
fiduciary duty of the Members acting or failing to act in breach of Section
6.8(b)(xxiv)), no Member shall have any fiduciary or other duty to the Company,
any other Member or any other Person that is a party to or is otherwise bound by
this Agreement other than the implied contractual covenant of good faith and
fair dealing, and no Member shall be liable in damages to the Company, any other
Member or any other Person that is a party to or is otherwise bound by this
Agreement by reason of, or arising from or relating to the operations, business
or affairs of, or any action taken or failure to act on behalf of, the Company,
except to the extent that it is determined by a final, non-appealable order of a
court of competent jurisdiction that any of the foregoing was caused by a bad
faith violation of the implied contractual covenant of good faith and fair
dealing or actual (and not constructive) fraud or willful misconduct, or, with
respect to any criminal action or proceeding, that such Member acted with
knowledge that such Member’s conduct was unlawful.

(b)Other than any action or failure to act in breach of Section 6.2(n) (which
such breach would, for the avoidance of doubt, constitute a breach of the
fiduciary duty of the Directors acting or failing to act in breach of Section
6.2(n)), no Director shall have any fiduciary or other duty to the Company, any
Member or any other Person that is a party to or is otherwise bound by this
Agreement other than the implied contractual covenant of good faith and fair
dealing, and no Director shall be liable in damages to the Company, any Member
or any other Person that is a party to or is otherwise bound by this Agreement
by reason of, or arising from or relating to the operations, business or affairs
of, or any action taken or failure to act on behalf of, the Company, except to
the extent that it is determined by a final, non-appealable order of a court of
competent jurisdiction that any of the foregoing was caused by a bad faith
violation of the implied contractual covenant of good faith and fair dealing, or
actual (and not constructive) fraud or willful misconduct, or, with respect to
any criminal action or proceeding, that such Director acted with knowledge that
its conduct was unlawful.

(c)Notwithstanding any other provision of this Agreement, to the extent that any
provision of this Agreement purports or is interpreted (i) to have the effect of
replacing, restricting or eliminating the duties that might otherwise, as a
result of Delaware or other applicable Law, be owed by any Director or Member to
the Company, the Members, any other Person who acquires an interest in the
Company or any other Person who is bound by this Agreement or (ii) to constitute
a waiver of such duties by the Company, the Members, any other Person who
acquires

49

--------------------------------------------------------------------------------

 

an interest in the Company or any other Person who is bound by this Agreement or
a consent by any of the foregoing to any such replacement, restriction or
elimination, such provision shall be deemed to have been approved by the
Company, all the Members, each other Person who acquires an interest in the
Company and each other Person who is bound by this Agreement.

(d)Each Director, in performing its obligations under this Agreement, shall be
entitled to act or omit to act considering only such factors as such Director
chooses to consider, and any action of such Director or failure to act, taken or
omitted in good faith reliance on this Section 6.4 shall not constitute a breach
of any duty (including any fiduciary duty, all of which are disclaimed to the
extent provided in Section 6.4(b)) on the part of such Director to the Company
or any other Member.  Notwithstanding anything to the contrary in this
Agreement, to the fullest extent permitted by applicable Law, and without
limiting the foregoing, (i) subject to the provisions of this Agreement, each
Director may grant or withhold approval, in such Director’s sole and absolute
discretion, with respect to any action before such Director on which it is
entitled to grant approval and (ii) with respect to any action before a Director
on which such Director is entitled to vote or grant approval, to the fullest
extent permitted by applicable Law, such Director shall be entitled to consider
only such interest and factors as it desires, including its own interests or the
interest of such Director or its Affiliates, and shall have no duty (including
any fiduciary or quasi-fiduciary duty) or obligation to give any consideration
to any interest of or factors affecting the Company, the Members or any of their
respective Subsidiaries, Affiliates or any other Person.

(e)To the maximum extent permitted by applicable Law, but subject to the
provisions of this Section 6.4, the Directors, Officers, the Board Observer and
the Company Representative (or Persons acting at the written request of the
Company in a similar capacity, which request may be inferred from written
consents by the Board) (each an “Indemnitee”) will not be liable for, and will
be indemnified and held harmless by the Company against, any and all claims,
actions, demands, losses, damages, liabilities, costs, or expenses, including
attorney’s fees, court costs, and costs of investigation, actually and
reasonably incurred by any such Indemnitee (collectively, “Indemnified Losses”)
arising from any civil, criminal or administrative proceedings in which such
Indemnitee may be involved, as a party or otherwise, by reason of its being a
Director, Officer, Board Observer or Company Representative of the Company, or
by reason of its involvement in the management of the affairs of the Company,
whether or not it continues to be such at the time any such Indemnified Loss is
paid or incurred, except to the extent that any of the foregoing is determined
by a final, non-appealable order of a court of competent jurisdiction that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
actual (and not constructive) fraud, willful misconduct, or, with respect to
criminal matters, that an Indemnitee acted with knowledge that his conduct was
unlawful.  IT IS THE EXPRESS INTENT OF THE COMPANY THAT THE FOREGOING INDEMNITY
SHALL BE APPLICABLE TO ANY LOSS THAT HAS RESULTED FROM OR IS ALLEGED TO HAVE
RESULTED FROM THE ACTIVE OR PASSIVE OR THE SOLE, JOINT, OR CONCURRENT NEGLIGENCE
OF THE INDEMNITEE.

(f)To the maximum extent permitted by applicable Law, expenses incurred by an
Indemnitee in defending any proceeding (except a proceeding by or in the right
of the Company), will be paid by the Company in advance of the final disposition
of the proceeding, upon receipt of a written undertaking by or on behalf of such
Indemnitee to repay such amount if

50

--------------------------------------------------------------------------------

 

such Indemnitee is adjudicated to be ineligible for indemnification as
authorized pursuant to this Section 6.4.

(g)The indemnification provided by this Section 6.4 will inure to the benefit of
the heirs and personal representatives of each Indemnitee.

(h)Any indemnification pursuant to this Section 6.4 will be made only out of the
assets of the Company and will in no event cause any Member to incur any
personal liability nor shall it result in any liability of the Members to any
third party.  The Company shall not be required to make a capital call to fund
any indemnification obligation hereunder, nor shall any of the Members
(including any of the Series A Preferred Members) be required to make any
Capital Contribution to the Company to fund any indemnification obligation
hereunder.

(i)The rights of indemnification provided in this Section 6.4 are in addition to
any rights to which an Indemnitee may otherwise be entitled by contract
(including advancement of expenses) or as a matter of Law.

(j)The Company will have the power to purchase and maintain insurance on behalf
of any Indemnitee against any liability asserted against such Indemnitee and
incurred by such Indemnitee in any such capacity, or arising out of such
Person’s status as a Indemnitee, whether or not the Company would have the power
to indemnify such Indemnitee against such liability under the provisions of this
Section 6.4 or under applicable Law.  The Company will obtain and fully pay a
customary directors’ and officers’ insurance policy (“D&O Insurance”) covering
the Directors and Officers of the Company (including the Series A Preferred
Director and Board Observer).  The Company will cause the D&O Insurance to
remain in effect for all periods during with any Series A Preferred Units are
outstanding and shall ensure that the Board Observer and Series A Preferred
Director are named insureds and covered by customary “Side A” coverage under the
D&O Insurance and, in each case, are entitled to terms, conditions, retentions
and limits of liability thereunder that are at least as favorable as the those
provided under the directors’ and officers’ insurance coverage provided to any
Summit Director by the Company or by Summit Parent to its directors.

(k)Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 6.4 or Section 6.7 shall (i) limit or waive any claims against, actions,
rights to sue, other remedies or other recourse the Company, any Member or any
other Person may have against the any Member, Director, Officer or other Covered
Person for a breach of contract claim relating to any binding agreement to which
such Covered Person is a party (including, where applicable, this Agreement or
any of the Other Transaction Documents) or (ii) entitle any such Covered Person
to be indemnified or advanced expenses with respect to such a breach.

Section 6.5Company as Indemnitor of First Resort

.

(a)The Company hereby agrees that it is the indemnitor of first resort under
this Agreement or any other indemnification agreement, arrangement or
undertaking with respect to any Indemnitee, and as a result the Company’s
obligations to any such Indemnitee under this Agreement or any other agreement,
arrangement or undertaking to provide advancement of expenses and
indemnification to such Indemnitee are primary without regard to any rights such

51

--------------------------------------------------------------------------------

 

Indemnitee may have to seek or obtain indemnification or advancement of expenses
from any other Person or any of its Affiliates (“Other Indemnitor”) or from any
insurance policy for the benefit of such Indemnitee, and any obligation of any
Other Indemnitor to provide advancement or indemnification for all or any
portion of the same expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by such Indemnitee and any rights of recovery of such Indemnitee under
any insurance policy for the benefit of such Indemnitee are secondary; and

(b)

(i)if any Indemnitee pays or causes to be paid, for any reason, any amounts
otherwise payable or indemnifiable under Section 6.4(e), then such Indemnitee
shall be indemnified therefor in accordance with Section 6.4(e);

(ii)if any other party pays or causes to be paid on behalf of an Indemnitee, for
any reason, any amounts otherwise payable or indemnifiable hereunder or under
any other indemnification agreement, arrangement or undertaking (whether
pursuant to contract, organizational document or otherwise) with such Indemnitee
(a “Third Party Payor”), then (x) such Third Party Payor shall be fully
subrogated to all rights of an Indemnitee with respect to such payment and (y)
the Company shall fully indemnify, reimburse and hold harmless such Third Party
Payor for all such payments actually made by such Third Party Payor; and

(iii)if any Indemnitee collects under any insurance policy for the benefit of
such Indemnitee, any amounts otherwise payable or indemnifiable hereunder or
under any other indemnification agreement, arrangement or undertaking (whether
pursuant to contract, organizational document or otherwise) with such
Indemnitee, then (x) such insurer shall be fully subrogated to all rights of
such Indemnitee with respect to such payment and (y) the Company shall fully
indemnify, reimburse and hold harmless such insurer for all such payments
actually made by such insurer.

Section 6.6Other Activities

.  Except as set forth in the second sentence of Section 3.6(a), the Members and
their respective Affiliates and their respective equity holders, partners,
members, officers, directors, employees and managers and any Person appointed to
serve as a Director of the Company or any of its Subsidiaries by any of the
foregoing (collectively, the “Covered Persons”) may engage or invest in, and
devote its and their time to, any other business venture or activity of any
nature and description, whether or not such activities are considered
competitive with the Company or its business (the “Right to Compete”), and
neither the Company nor any other Member will have any right by virtue of this
Agreement or the relationship created hereby in or to such other venture or
activity (or to the income or proceeds derived therefrom), and the pursuit of
such other venture or activity will not be deemed wrongful or improper.  The
Right to Compete of the Covered Persons does not require notice to, approval
from, or other sharing with, any of the other Members or the Company.  Subject
to the second sentence of Section 3.6(a), (a) the legal doctrines of “corporate
opportunity,” “business opportunity” and similar doctrines will not be applied
to any such competitive venture or activity of any Covered Person and (b) no

52

--------------------------------------------------------------------------------

 

Covered Person will have any obligation to the Company or its other Members with
respect to any opportunity.

Section 6.7No Recourse Against Nonparty Affiliates

.  All claims, obligations, liabilities, or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with,
or relate in any manner to this Agreement, or the negotiation, execution, or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are those solely of) the entities that are expressly identified as
parties in the preamble to this Agreement (together with each of TES Member’s or
any Series A Preferred Member’s assignee(s) pursuant to Section 4.3 and Section
4.5 and each of their respective transferees of Units in accordance with this
Agreement) (collectively, the “Contracting Parties”).  No Person who is not a
Contracting Party, including any director, officer, employee, incorporator,
member, partner, manager, equityholder, affiliate, agent, attorney, or
representative of, and any financial advisor or lender to, any Contracting
Party, or any director, officer, employee, incorporator, member, partner,
manager, stockholder, affiliate, agent, attorney, or representative of, and any
financial advisor or lender to any, of the foregoing (“Nonparty Affiliates”),
shall have any liability (whether in contract or in tort, in law or in equity,
or granted by statute) for any claims, causes of action, obligations, or
liabilities arising under, out of, in connection with, or related in any manner
to this Agreement or based on, in respect of, or by reason of this Agreement or
its negotiation, execution, performance, or breach, and, to the maximum extent
permitted by Law, each Contracting Party hereby waives and releases all such
liabilities, claims, causes of action, and obligations against any such Nonparty
Affiliates.  Without limiting the foregoing, to the maximum extent permitted by
Law, (a) each Contracting Party hereby waives and releases any and all rights,
claims, demands, or causes of action that may otherwise be available at law or
in equity, or granted by statute, to avoid or disregard the entity form of a
Contracting Party or otherwise impose liability of a Contracting Party on any
Nonparty Affiliate, whether granted by statute or based on theories of equity,
agency, control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization, or otherwise;
and (b) each Contracting Party disclaims any reliance upon any Nonparty
Affiliates with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.  Notwithstanding the foregoing, in no event shall any provision
of this Section 6.7 limit any obligation of Summit Parent under the Summit
Parent Guarantee in any respect.

Section 6.8Preferred Approvals

.

(a)Holders of Series A Preferred Units shall not have any voting, consent or
approval rights except as set forth in this Section 6.8, as expressly set forth
elsewhere in this Agreement or as otherwise from time to time specifically
required by the Act or the Certificate.

(b)Notwithstanding anything in this Agreement to the contrary, the Company shall
be required to obtain Preferred Approval prior to the Company or any of its
Affiliates effecting, or permitting to be effected, any of the following:

(i)other than for the sole purpose of effecting, and to the extent necessary to
effect, a Permitted Summit Holdco Sell-Down, any amendment, alteration,

53

--------------------------------------------------------------------------------

 

modification, waiver, repeal or similar change (including by way of merger,
consolidation, conversion or other transaction) of any provision of this
Agreement, the Certificate or any other organizational documents of the Company,
which directly or indirectly modifies in any respect the rights, preferences,
privileges or powers of the Series A Preferred Units or of any of the Holders
thereof, or of the Series A Preferred Director (including for the avoidance of
doubt, any amendment, alteration, modification, waiver, repeal or similar change
to Section 6.2(n)) or that would otherwise be reasonably expected to be adverse
to the Series A Preferred Units or any of the Holders thereof;

(ii)except for issuances of Series A Preferred Units in accordance with Article
IV, (A) any creation or issuance of Units (or any security or other obligation
convertible into or exchangeable for Units) that would have, or reclassification
of Units the effect of which is such reclassified Units would have, rights,
preferences or privileges (including with respect to distributions or rights
upon liquidation, winding up or dissolution) superior to or on parity in any
respect with the Series A Preferred Units (including the issuance of any
additional Series A Preferred Units) which, for the avoidance of doubt, includes
any Units that require the Company to pay distributions that would have priority
to or parity with distributions payable on the Series A Preferred Units or that
would have rights to distributions that would reduce the ability of the Company
to pay distributions in respect of the Series A Preferred Units or (B) any
issuance of Capital Stock by any Subsidiary of the Company (other than (1) to
the Company, (2) to any wholly-owned Subsidiary of the Company, (3) to Exxon in
accordance with Section 3.21 of the Double E LLC Agreement (as in effect on the
Effective Date, without any amendments, modifications, supplements, waivers or
other changes thereto) or (4) in accordance with and subject to clause (d)(ii)
of the definition of “Permitted Summit Operating Sell-Down” for the sole purpose
of effecting a Permitted Summit Operating Sell-Down);

(iii)any dividend or distribution on, or repurchase or redemption of, any Unit
or any Capital Stock of any Subsidiary of the Company, excluding any
distributions in accordance with Sections 4.10, 5.1(b), 5.1(c) and 5.2 or any
repurchase or redemption of Series A Preferred Units in accordance with this
Agreement (including Section 4.8);

(iv)increase (A) a Series A Preferred Member’s Commitment or (B) the Accordion
Amount;

(v)reduce the Series A Preferred Distributions Rate, change the form of payment
of distributions on the Series A Preferred Units, change the Series A Preferred
Distributions Payment Date or change the seniority rights of the Series A
Preferred Members as to the payment of distributions in relation to the Holders
of any other class or series of Units;

(vi)(A) reduce the amount payable or change the form of payment to the Holders
of the Series A Preferred Units upon the voluntary or involuntary liquidation,
dissolution or winding up, or upon a Change of Control, Remedial Sale, Initial
Public Offering or any other event, or (B) change the seniority of the
liquidation preferences of the Holders of the Series A Preferred Units in
relation to the rights upon liquidation of the Holders of any other class or
series of Units;

54

--------------------------------------------------------------------------------

 

(vii)reduce in any manner the rights, powers, preferences or privileges, or
increase in any manner the duties, liabilities or obligations, of any Series A
Preferred Member or the Series A Preferred Units pursuant to this Agreement or
the Certificate of Formation;

(viii)any incurrence of Funded Indebtedness by the Company or its Subsidiaries
prior to receipt of FERC Approval;

(ix)any incurrence of Funded Indebtedness by the Company or its Subsidiaries
that is not in compliance with Section 6.9;

(x)any Lien upon any property or assets of the Company or any of its
Subsidiaries, except for (A) any Lien that is customarily incurred or created in
connection with the incurrence of Funded Indebtedness that is approved under
Section 6.8(b)(viii) or Section 6.8(b)(ix) or Funded Indebtedness that is
otherwise permitted under Section 6.9 and (ii) any Lien incurred by Double E in
compliance with Section 6.12 of the Double E LLC Agreement (as in effect on the
Effective Date, without any amendments, modifications, supplements, waivers or
other changes thereto); provided, that, for the avoidance of doubt nothing in
this Section 6.8 shall restrict Summit Member from pledging, or otherwise
creating a Lien on, Units held by it pursuant to the terms of Funded
Indebtedness of Summit Parent and its Subsidiaries (other than the Company and
its Subsidiaries);

(xi)any transaction which results (or would result) in the Company or any of its
Subsidiaries becoming a “restricted subsidiary” or otherwise obligated under the
terms of any Funded Indebtedness incurred by Summit Parent or any of its
Subsidiaries (other than the Company or its Subsidiaries);

(xii)any transaction which results (or would result) in a Change of Control with
respect to which each Holder of Series A Preferred Units does not receive, upon
the consummation of such transaction, an amount in cash equal to the Base Return
with respect to each Series A Preferred Unit held by such Holder;

(xiii)any Initial Public Offering with respect to which each Holder of Series A
Preferred Units does not receive, upon the consummation of such Initial Public
Offering, an amount in cash equal to the Base Return with respect to each Series
A Preferred Unit held by such Holder;

(xiv)any Remedial Sale with respect to which each Holder of Series A Preferred
Units does not receive, upon the consummation of such Remedial Sale, an amount
in cash equal to the Base Return with respect to each Series A Preferred Unit
held by such Holder;

(xv)(A) any sale or transfer of assets by the Company and its Subsidiaries
(other than Double E) (including, for the avoidance of doubt, any Transfer by
the Company of any interest in Permian Transmission or by Permian Transmission
of any interest in Double E, other than any Permitted Summit Operating
Sell-Down) on a consolidated basis with a sale price in excess of $__ in any
12-month period or $___ in the

55

--------------------------------------------------------------------------------

 

aggregate, or (B) any sale or transfer of assets by Double E (other than (x)
sales or other dispositions of obsolete assets in the ordinary course of
business or (y) sales in compliance with Section 6.12 of the Double E LLC
Agreement (as in effect on the Effective Date, without any amendments,
modifications, supplements, waivers or other changes thereto) and that have a
sale price less than $__); provided that, in the case of both clauses (A) and
(B), such Transfer must be on an arms’ length basis for fair market value
(which, in the case of the Company, shall be as determined in Good Faith by the
Board); provided further that, without limiting the foregoing, in the case of
both clauses (A) and (B), 100% of such sale proceeds actually received by the
Company (whether directly as a result of such sale or as a distribution from a
Subsidiary of the Company) shall be concurrently applied to optionally redeem
the Series A Preferred Units in accordance with Section 4.8(b), and any other
proceeds received by a Subsidiary of the Company shall be used: (i) to fund
“Required Contributions” (as such term is defined in the Double E LLC
Agreement), (ii) to repay Funded Indebtedness or (iii) to fund operations of
Double E;  

(xvi)subject to Section 6.8(b)(xv), any Permitted Summit Operating Sell-Down
with respect to which 100% of the proceeds are not (A) if actually received by
the Company (whether directly as a result of such Transfer or as a distribution
from a Subsidiary of the Company), concurrently applied to optionally redeem the
Series A Preferred Units in accordance with Section 4.8(b) or (B) if not
actually received by the Company, used (i) to fund “Required Contributions” (as
such term is defined in the Double E LLC Agreement), (ii) to repay Funded
Indebtedness or (iii) to fund operations of Double E;

(xvii)any use by the Company or its Subsidiaries (other than Double E) of (A)
Specified Exxon Proceeds for any purpose other than (A) if actually received by
the Company, optionally redeeming the Series A Preferred Units in accordance
with Section 4.8(b) or (B) if not actually received by the Company, used (i) to
fund “Required Contributions” (as such term is defined in the Double E LLC
Agreement), (ii) to repay Funded Indebtedness or (iii) to fund operations of
Double E;

(xviii)except for “Required Contributions” as such term is defined in the Double
E LLC Agreement, incur any capital expenditures by the Company or its
Subsidiaries in excess of $____ more than the aggregate amount provided in the
Development Budget on an 8/8ths basis;

(xix) (A) any change to the principal line of business of the Company and its
Subsidiaries beyond engaging in the Business and activities that are related or
incidental thereto or (B) using any Capital Contributions for any purposes other
than in furtherance of the Business;

(xx)except for “De Minimis Affiliate Contracts” as defined in the Double E LLC
Agreement (as in effect on the Effective Date, without any amendments,
modifications, supplements, waivers or other changes thereto), any agreement (or
amendment or termination thereof) or transaction between the Company or any of
its Subsidiaries, including any equity issuance or transfer or business
combination of any nature, on the one hand, and any of its officers, employees,
members of the Board, Holders

56

--------------------------------------------------------------------------------

 

of Units or Affiliates, Summit Parent or its Controlled Subsidiaries or ECP or
any Qualifying Owner, on the other hand, unless such transaction is (A)
consummated in the ordinary course of business of the Company or such
Subsidiary, (B) on terms no less favorable to the Company or such Subsidiary
than would be obtained in a comparable arms-length transaction with a third
party and (C) involving total consideration not in excess of $__;

(xxi)any amendment, alteration, modification, waiver, repeal or similar change
to (including by way of merger, consolidation, conversion or other transaction),
or any termination of, a Material Contract (including, but not limited to, the
C&M Agreement and the O&M Agreement) which (A) in the case of a Material
Contract in which the Company is a party, adversely affects the rights,
preferences, privileges or benefits of the Company or (B) in the case of any
Material Contract, that would reasonably be expected to be adverse to the Series
A Preferred Units or any of the Holders thereof;

(xxii)any amendment, alteration, modification, waiver, repeal or similar change
to (including by way of merger, consolidation, conversion or other transaction),
or any termination (other than by its terms) of, the Summit Parent Guarantee
other than in accordance with a Permitted Summit HoldCo Sell-Down;

(xxiii)any conversion of the Company into a corporation or other type of entity;

(xxiv) (A) liquidating or dissolving the Company or any of its Subsidiaries; (B)
taking any action that results, or would reasonably be expected to result, in a
Bankruptcy Event of the Company or any of its Subsidiaries; (C) adopting a plan
of liquidation of the Company or any of its Subsidiaries; (D) taking any action
to commence any suit, case, proceeding or other action under any existing or
future Law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors seeking to have an order for relief entered
with respect to the Company or any of its Subsidiaries, or seeking to adjudicate
the Company or any of its Subsidiaries as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to the Company or any of its
Subsidiaries; (E) appointing a receiver, trustee, custodian or other similar
official for the Company or any of its Subsidiaries, or for all or any material
portion of the assets of the Company or any of its Subsidiaries; or (F) making a
general assignment for the benefit of the creditors of the Company or any of its
Subsidiaries;

(xxv)forming any Subsidiary of the Company other than a New Intermediate Holdco
for purposes of a Permitted Summit Operating Sell-Down;

(xxvi)any election by the directors elected by Permian Transmission to the board
of managers of Double E to continue development of the Double E Pipeline in
accordance with Section 3.22(a)(ii) of the Double E LLC Agreement;

(xxvii)any change to the tax classification of the Company or any of its
Subsidiaries;

57

--------------------------------------------------------------------------------

 

(xxviii)refraining from making a tax election under the Partnership Tax Audit
Rules, which election would prevent the Company or any of its Subsidiaries from
being liable for income tax adjustments in respect of its income;

(xxix)(A) other than for the sole purpose of effecting, and to the extent
necessary to effect, a Permitted Summit Operating Sell-Down, any amendment,
alteration, modification, waiver, repeal or like change (including by way of
merger, consolidation, conversion or other transaction or otherwise) to the
governing documents of the Subsidiaries of the Company (other than the Double E
LLC Agreement) or (B) solely with respect to the organizational documents of
Double E, which would reasonably be expected to adversely affect Permian
Transmission or that would reasonably be expected to be adverse to the Series A
Preferred Units or any of the Holders thereof; and

(xxx) agreeing or committing to take any of the preceding actions.

(c)Notwithstanding anything in Section 6.8(b) to the contrary, in no event shall
Preferred Approval be required in connection with any Capital Contribution by
the Summit Member to the Company, by the Company to Permian Transmission or by
Permian Transmission to Double E; provided that such Capital Contribution is
made only in cash and is in exchange only for common equity interests of the
issuing Entity.

(d)Notwithstanding anything in this Agreement to the contrary, at any time
Summit Parent (or any of its Affiliates, Qualifying Owners or Subsidiaries) or
the Company (or any of its Subsidiaries) beneficially owns any of the Series A
Preferred Units (and, in the case of the Company, to the extent such Series A
Preferred Units have not been irrevocably cancelled by the Company),
none of such Series A Preferred Units shall be considered outstanding Series A
Preferred Units or otherwise counted or have any rights for purposes of
Preferred Approval or any other approval, consent, vote, or similar right
conferred to Holders of Series A Preferred Units or Series A Preferred Members
in this Agreement or otherwise, including with respect to the calculation of
Series A Preferred Sharing Percentage in connection with any of the foregoing.

Section 6.9Financial Covenant

.  Prior to FERC Approval, the Company and its Subsidiaries shall not incur,
create, assume or guarantee any Funded Indebtedness.  After FERC Approval and
notwithstanding anything to the contrary in this Agreement, so long as any
Series A Preferred Units remain outstanding, the Company and its Subsidiaries
shall not incur, create, assume or guarantee any Funded Indebtedness, except
with Preferred Approval, unless, (a) following such incurrence, creation,
assumption or guarantee, the Total Invested Capital Ratio is less than ___% and
(b) such Funded Indebtedness is a Market-Based Financing.  Notwithstanding the
foregoing and for the avoidance of doubt, so long as there is no Funded
Indebtedness of the Company and its Subsidiaries (other than Double E)
outstanding, the provisions of this Section 6.9 shall not limit the Company’s
ability to draw the full amount of the Commitment pursuant to Section 4.3 and
the Preferred Purchase Agreement. The Company and its Subsidiaries shall not
agree to any terms in a Market-Based Financing that expressly limit the rights,
preferences, privileges or powers of the Series A Preferred Units or of any of
the Holders thereof under this Agreement relative to a Market-Based
Financing.  Prior to the Company and its Subsidiaries incurring (or agreeing or
committing to incur) any Funded Indebtedness, the Company shall notify the
Series A Preferred Members of its intention to incur Funded

58

--------------------------------------------------------------------------------

 

Indebtedness, the contemplated terms of such Funded Indebtedness and whether any
transactions involving the Company or any of its Subsidiaries are contemplated
in connection therewith, and thereafter the Company shall reasonably and in good
faith consult with TES Member regarding the terms of such Funded Indebtedness.  

Article VII
RIGHTS OF MEMBERS; CONFIDENTIALITY

Section 7.1Access to Information; Inspection Rights

.  In addition to the other rights specifically set forth in this Agreement, the
Members will have access to all information to which a Member is entitled to
have access under the Act.  The Company shall permit each Series A Preferred
Member and each of its designated representatives, during normal business hours
and upon reasonable advance notice to the Company, for any purpose reasonably
related to such Series A Preferred Member’s Series A Preferred Units, to (a)
inspect the books, records, contracts and agreements of the Company and its
Subsidiaries, and, in each case, make copies thereof, (b) obtain any other
information reasonably requested by such Series A Preferred Member relating to
the Company and its Subsidiaries and (c) meet with senior management of the
Company in respect of the items set forth in clauses (a) and (b).  All costs
incurred in such inspection will be borne by the requesting Series A Preferred
Member; provided, that if it is determined that the Company or any of its
Subsidiaries is in breach of this Agreement, then such costs will be borne by
the Company.

Section 7.2Financial Reports; Information

.  The Company shall furnish the following financial reports and other
information to the Members:

(a)not later than 30 days after the end of each calendar month, and in no event
more than one day after such information is provided to Exxon, a copy of the
“flash report” provided to Permian Transmission under Section 7.4(f) of the
Double E Agreement;

(b)within 45 days after the end of each quarter an unaudited consolidated
balance sheet as of the end of such quarter and unaudited related income
statement and statement of cash flows for such quarter including any footnotes
thereto (if any) prepared in accordance with GAAP, consistently applied;

(c)within 90 days after the end of each Fiscal Year:

(i)an audited consolidated balance sheet as of the end of such Fiscal Year and
the related consolidated income statement, statement of Members’ equity and
statement of cash flows for such Fiscal Year prepared in accordance with GAAP
and a signed audit letter from the Company’s auditors; and

(ii)a copy of the reports from the Company’s auditors pursuant to Statements of
Auditing Standards 114 and 115 for such Fiscal Year;

(d)within five days of receipt thereof, any reports delivered to (i) Permian
Transmission or any of its Affiliates in such Person’s capacity as a member of
Double E (including any “Capital Call Forecasts” (as defined in the Double E LLC
Agreement)) and (ii) any Summit Director (as defined in the Double E LLC
Agreement) in such Person’s capacity as a director of Double E;

59

--------------------------------------------------------------------------------

 

(e)within 45 days after the end of the quarter ending March 31, 2020, and
thereafter, within 45 days after the end of each quarter ending June 30 and
December 31 of each year, a statement specifying, as to each Series A Preferred
Member, such Series A Preferred Member’s number of Series A Preferred Units and
the Base Return as to such Series A Preferred Units as of the last day of such
quarter; and

(f)solely to TES Member, such other information regarding the Company and its
Subsidiaries reasonably requested by TES Member.

Section 7.3Confidentiality

.

(a)Each Member, on behalf of itself, its Affiliates and its advisors and
designees, agrees that the provisions of this Agreement, all understandings,
agreements and other arrangements between and among the Members, and all other
non-public information received from or otherwise relating to the Company, its
Subsidiaries and their respective businesses will be confidential, and will not
be disclosed or otherwise released to any other Person (other than another
Party), without the approval of the Board, unless such disclosure or release is
otherwise permitted pursuant to the terms of a separate agreement between the
Company (or one of its Subsidiaries), on the one hand, and such Member, on the
other.  The obligations of the Members hereunder will not apply to the extent
that the disclosure of information otherwise determined to be confidential is
required by applicable Law; provided, that prior to disclosing such confidential
information, to the extent practicable a Member must notify the Company thereof,
which notice will include the basis upon which such Member believes the
information is required to be disclosed.  Each Member agrees that it will not
use any of such confidential information for any purpose other than in
connection with its investment in the Company, including a potential sale or
acquisition of its Units.

(b)Notwithstanding anything in Section 7.3(a) to the contrary, any of the Series
A Preferred Members may disclose confidential information regarding the nature
and performance of its investment in the Company, including any reports
furnished by the Company to the Series A Preferred Members in accordance with
Article VII, (i) to investors or potential investors (whether such investors or
potential investors, as applicable, are or would be direct or indirect
investors) in such Series A Preferred Member, (ii) to such Series A Preferred
Member’s Affiliates (other than any portfolio company Controlled by (A) such
Series A Preferred Member or (B) any of such Series A Preferred Member’s
Affiliates that Controls such Series A Preferred Member) and/or (iii) to
transferees or potential transferees of Series A Preferred Units; provided, that
such investors or potential investors, Affiliates or transferees or potential
transferees are obligated (whether based on such Series A Preferred Member’s
governing documents, policies, procedures or otherwise or a written agreement
between such Person and a Series A Preferred Member) to provide a substantially
similar degree of protection of such confidential information as in Section
7.3(a).

Article VIII
TAXES

Section 8.1Tax Returns

.  The Board will cause to be prepared, signed and filed all necessary federal,
state and local income tax returns for the Company and the Board will select a

60

--------------------------------------------------------------------------------

 

nationally recognized accounting firm to prepare the Company’s federal and state
income tax returns.  Unless modified by the Board due to a change of applicable
Law or otherwise, any Officer duly appointed by the Board is authorized to sign
any tax return for the Company.  Each Member will furnish to the Board all
pertinent information in its possession relating to Company operations that is
necessary to enable the Company’s income tax returns to be prepared and
filed.  The Company shall furnish to each Member an estimated IRS Form K-1 with
respect to such Member no later than February 28 following each Tax Year. The
Company will furnish to each Member copies of all returns that are actually
filed, promptly after their filing.  The Company shall provide all assistance
and information reasonably requested by a Member to support the preparation and
filing of tax estimates and tax returns by the Member and the Member’s direct
and indirect equity holders.

Section 8.2Tax Elections

.

(a)Elections by the Company.  The Company will make the following elections in
the appropriate manner:

(i)to adopt the Tax Year of the Company set forth in Section 2.6;

(ii)to adopt the accrual method of accounting;

(iii)to elect to amortize the start-up expenses of the Company under Code
Section 195 ratably over a period of 180 months as permitted by Code
Section 195(b);

(iv)to elect to amortize the organization expenses of the Company under Code
Section 709 ratably as permitted by Code Section 709(b); and

(v)subject to Section 8.2(b), any other election the Board may deem appropriate
and in the best interests of the Members.

(b)Characterization by the Company.  It is the intent of the Members that the
Company be treated as a partnership for federal income tax purposes and, to the
extent permitted by applicable Law, for state and local franchise and income tax
purposes.  Neither the Company nor any Member may make an election for the
Company to be excluded from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state or local Law or to be treated as a corporation, and no provision of this
Agreement will be construed to sanction or approve such an election.

(c)Section 754 Election.  At the request of any Holder of Series A Preferred
Units, the Board shall cause the Company to elect, under Code Section 754, to
adjust the basis of the Company’s assets as provided in Code Sections 734 and
743.

Section 8.3Company Representative

.  The Board may appoint and replace a Company Representative and authorize the
Company Representative to take any and all actions determined by the Board and
permissible under the Partnership Tax Audit Rules.  The Company authorizes the
Company Representative to appoint a designated individual to act on behalf of
the Company Representative.  The Company Representative is authorized to take
such actions and to execute and file all statements and forms on behalf of the
Company that are approved by the Board

61

--------------------------------------------------------------------------------

 

and are permitted or required by the applicable provisions of the Partnership
Tax Audit Rules (including a “push-out” election under Section 6226 of the
Internal Revenue Code or any analogous election under state or local tax
Law).  The Company Representative shall act in good faith to keep the Members
informed as to the status of any audit of the Company’s tax affairs.  Each
Member shall cooperate with the Company Representative and to do or refrain from
doing any or all things requested by the Company Representative (including
paying any and all resulting taxes, additions to tax, penalties and interest in
a timely fashion) in connection with any examination of the Company’s affairs by
any federal, state or local tax authorities, including resulting administrative
and judicial proceedings.  No Member shall have any claim against the Company
Representative, the Board or the Company for any actions taken (or any failures
to take action) by such persons in good faith.  Any reasonable, documented cost
or expense incurred by the Company Representative in connection with its duties,
including the preparation for or pursuance of administrative or judicial
proceedings, shall be paid by the Company.  Without first obtaining the written
consent of a majority of the Board, the Company Representative shall not extend
the statute of limitations, file a request for administrative adjustment, or
file suit concerning any tax refund or deficiency relating to any Company
administrative adjustment relating to any Company item of income, gain, loss,
deduction or credit.  The Company Representative shall not agree to a settlement
relating to taxes without obtaining the written concurrence of each Holder of
Series A Preferred Units who would be (or whose partners for U.S. federal income
tax purposes would be) adversely economically affected by agreement to such
settlement.

Article IX
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

Section 9.1Maintenance of Books and Records

.  The books of account for the Company and other records of the Company will be
located at the principal office of the Company or such other place as the Board
may deem appropriate, and will be maintained on an accrual basis in accordance
with the terms of this Agreement, except that the Capital Accounts of the
Members will be maintained in accordance with the definition of “Capital
Account” in this Agreement.  For financial reporting purposes, the books and
records of the Company will be kept on the accrual method of accounting and in
accordance with GAAP, in each case, applied in a consistent manner and such
books and records will reflect all Company transactions.

Section 9.2Reports

.  The Company will cause to be prepared or delivered such reports as the Board
may require.  The Company will bear the costs of such reports.

Section 9.3Bank Accounts

.  The Board will cause the Company to establish and maintain one or more
separate bank or investment accounts for Company funds in the Company name with
such financial institutions and firms as the Board may select and with such
signatories thereon as the Board may designate.  Company funds shall only be
held in such separate accounts and may not be comingled with funds belong to
other Persons.

62

--------------------------------------------------------------------------------

 

Article X
DISSOLUTION, LIQUIDATION, TERMINATION AND CONVERSION

Section 10.1Dissolution

.  The Company will dissolve and its affairs will be wound up upon the first to
occur of either of the following (each, a “Dissolution Event”):

(a)subject to Section 6.2(n) and Section 6.8(b)(xxiv), an election to dissolve
the Company by the Board; or

(b)the occurrence of any other event causing dissolution of the Company under
the Act; provided, however, that, upon dissolution in accordance with clause (b)
of this Section 10.1, any or all of the remaining Members may elect to continue
the Business of the Company within 90 days of the occurrence of the event
causing such dissolution.  The death, resignation, withdrawal, bankruptcy,
insolvency or expulsion of any Member will not dissolve the Company.

Section 10.2Liquidation and Termination

.

(a)Upon the occurrence of a Dissolution Event, the Company’s business will be
liquidated in an orderly manner.  The Board shall appoint a liquidating trustee
to wind up the affairs of the Company pursuant to this Agreement.  In performing
its duties, the liquidating trustee is authorized to sell, distribute, exchange
or otherwise dispose of the assets of the Company in accordance with the Act and
in any reasonable manner that the liquidating trustee determines to be in the
best interest of the Members.

(b)The proceeds of the liquidation of the Company will be distributed in the
following order and priority:

(i)First, to the creditors (including any Members or their respective Affiliates
that are creditors, including as a result of the TES Member’s exercise of its
rights under Section 4.8(a), in respect of which it should be a creditor of the
Company) of the Company in satisfaction of all of the Company’s indebtedness
(whether by payment or by making reasonable provision for payment thereof,
including the setting up of any reserves which are, in the judgment of the
liquidating trustee, reasonably necessary therefor);

(ii)Second, 100% to the Holders of Series A Preferred Units until an amount of
cash has been distributed in respect of each Series A Preferred Unit equal to
the Base Return; provided that if the proceeds of liquidation of the Company are
insufficient to pay in full all such amounts to the Holders of Series A
Preferred Units, then all such proceeds of liquidation that are actually
available shall be distributed to the Holders of Series A Preferred Units,
equally and ratably, in proportion to the full distributable amounts which such
Holders are entitled upon such liquidation; and

(iii)Third, the remainder, if any, 100% to the Common Unit Members, as promptly
as practicable.

(c)Notwithstanding anything to the contrary in this Agreement (and without
limiting the rights set forth in Section 6.8), in any transaction which would
result in a Change of Control or a deemed liquidation of the Company, the
consideration received by the Company or

63

--------------------------------------------------------------------------------

 

its equityholders shall be allocated and distributed or paid, (i) first, 100% to
the Holders of Series A Preferred Units until an amount of cash has been
distributed in respect of each Series A Preferred Unit equal to the Base Return;
provided that if the consideration received is insufficient to pay in full all
such amounts to the Holders of Series A Preferred Units, then all such
consideration actually available shall be distributed to the Holders of Series A
Preferred Units, equally and ratably, in proportion to the full distributable
amounts which such Holders are entitled, before any amounts are allocated,
distributed or paid to any other Member and (ii) thereafter, 100% to the Common
Unit Members.

(d)In the event it becomes necessary in connection with the liquidation of the
Company to make a distribution of Property in-kind, subject to the priority set
forth in Section 10.2, the liquidating trustee will have the right to compel
each Member (other than any Series A Preferred Member) to accept a distribution
of any Property in-kind, with such distribution being based upon the amount of
cash that would be distributed to such Members if such Property were sold for an
amount of cash equal to the Fair Market Value of such Property, as determined by
the liquidating trustee in good faith.

Section 10.3Cancellation of Filing

.  On completion of the distribution of Company assets as provided in this
Agreement, the Company will be terminated, and the Board (or such other Person
or Persons as may be required) will cause the cancellation of any other filings
previously made on behalf of the Company and will take such other actions as may
be necessary to terminate the Company.

Section 10.4Survival

.  Termination, dissolution, liquidation or winding up of the Company for any
reason will not release any Party from any liability which at the time of such
termination, dissolution, liquidation or winding up already had accrued to any
other Party or which thereafter may accrue in respect to any act or omission
prior to such termination, dissolution, liquidation or winding up.

Article XI
GENERAL PROVISIONS

Section 11.1Offset

.  Whenever the Company is to pay any sum to any Member, any amounts such Member
owes the Company or its Affiliates may be deducted from that sum before payment.

Section 11.2Notices

.  All notices, requests or consents provided for or permitted to be given under
this Agreement will be in writing (except as otherwise provided in Section
11.15) and will be given (a) by depositing such writing in the United States
mail, addressed to the recipient, postage paid and certified with return receipt
requested, (b) by depositing such writing with a reputable overnight courier for
next day delivery, (c) by delivering such writing to the recipient in person, by
courier or (d) e-mail transmission (with request for confirmation of receipt
from the recipient); provided, however, that any notice to be delivered to any
of the Series A Preferred Members (or Holders of Series A Preferred Units) under
this Agreement that is given by email transmission shall also substantially
concurrently be given by the means described in the foregoing clauses (a), (b)
or (c).  A notice, request or consent given under this Agreement will be
effective on receipt by the Person to receive notices, requests and consents to
be sent to a Member will be

64

--------------------------------------------------------------------------------

 

sent to or made at the addresses given for that Member on the list attached
hereto as Exhibit A or such other address as that Member may specify by notice
to the other Members.  Any notice, request or consent to the Company also will
be given by the Company to the Board.  The use of an electronic signature to
conduct a transaction, indicate the execution of an agreement or provide notice
or other form of communication is expressly authorized.

Section 11.3Entire Agreement; Supersedure

.  This Agreement, together with its Exhibits and the Other Transaction
Documents, constitutes the entire agreement of the Members relating to the
Company and supersede all prior contracts or agreements with respect to the
Company, whether oral or written.  Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement; provided, however, that (a) the
Officers and former Officers (but only with respect to the time during which
they served as Officers) are intended to be third party beneficiaries of Section
6.4 and Section 6.5, with rights to enforce such provisions as though a Party;
(b) Nonparty Affiliates are intended to be third party beneficiaries with rights
to enforce the provisions of Section 6.7 of this Agreement as though a Party;
and (c) Covered Persons are intended to be third party beneficiaries with rights
to enforce the provisions of Section 6.6 of this Agreement as though a Party.

Section 11.4Effect of Waiver or Consent

.  A waiver or consent, express or implied, to or of any breach or default by
any Person in the performance by that Person of its obligations with respect to
the Company will not constitute a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person with respect to the Company.  Failure on the part of a Person to
complain of any act of any Person or to determine any Person to be in default
with respect to the Company, irrespective of how long such failure continues,
will not constitute a waiver by that Person of its rights with respect to that
default until the applicable limitations period has expired.

Section 11.5Amendment or Modification

.  Subject to the Company’s receipt of all Preferred Approvals as required under
Section 6.8 or other sections where expressly set forth elsewhere in this
Agreement, this Agreement may be amended or modified from time to time by a
written instrument that is adopted by the Board; provided, however, in no event
shall this Agreement be amended, supplemented, or otherwise modified, by merger,
consolidation, conversion or other transactions or otherwise, (a) to require any
Member to make a Capital Contribution to the Company without that Member’s prior
written consent, (b) in a manner that would adversely affect a Nonparty
Affiliate’s rights or protections under Section 6.7; (c) in a manner that would
adversely affect a Covered Person’s rights or protections under Section
6.7.  Notwithstanding anything in this Agreement to the contrary, no Member
approval is required for any amendment made by the Board (x) to Exhibit A in
accordance with Section 3.1 or (y) if an action, event or transaction that is
subject to Preferred Approval under Section 6.8 or where expressly set forth
elsewhere in this Agreement and which does receive Preferred Approval, in
connection with effecting such action, event or transaction, as long as the
amendment, supplement or modification itself is reviewed by the Series A
Preferred Members and receives Preferred Approval.  Notwithstanding anything to
the contrary in this Section 11.5, nothing in this Section 11.5 shall limit the
requirements of Section 6.8.

65

--------------------------------------------------------------------------------

 

Section 11.6Survivability of Terms

.  The terms and provisions of the obligations or agreements of the Members
under Section 3.4, Section 6.4, Section 6.5, Section 6.6, Section 6.7, Section
7.3, Section 11.3 and Article IX in this Agreement shall survive any termination
of this Agreement and will be construed as agreements independent of any other
provisions of this Agreement.

Section 11.7Binding Effect

.  Subject to the restrictions on Transfer set forth in this Agreement, this
Agreement will be binding on and inure to the benefit of the Members and their
respective heirs, legal representatives, trustees, successors, and assigns.

Section 11.8Governing Law; Severability

.  This Agreement is governed by and will be construed in accordance with the
Laws of the State of Delaware, excluding any conflict-of-laws rule or principle
(whether under the Laws of Delaware or any other jurisdiction) that might refer
the governance or the construction of this Agreement to the Law of another
jurisdiction.  If any provision of this Agreement or its application to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances will not be affected thereby, and such provision will
be enforced to the greatest extent permitted by Law.

Section 11.9Consent to Jurisdiction; Waiver of Jury Trial

.  

(a)EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
COURT OF CHANCERY OF THE STATE OF DELAWARE LOCATED IN WILMINGTON, DELAWARE FOR
THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.  EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY IN THE COURT OF CHANCERY OF THE STATE OF
DELAWARE LOCATED IN WILMINGTON, DELAWARE AND WAIVES ANY CLAIM THAT SUCH SUIT OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH PARTY AGREES THAT
LIABILITY OF THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY SHALL BE DETERMINED SOLELY BY A FINAL AND
NON-APPEALABLE JUDGMENT IN ANY ACTION OR PROCEEDING (OR A SETTLEMENT TANTAMOUNT
THERETO) AND ANY SUCH FINAL AND NON-APPEALABLE JUDGMENT SHALL BE CONCLUSIVE AND
MAY BE ENFORCED BY SUIT ON THE JUDGMENT IN ANY JURISDICTION WITHIN OR OUTSIDE
THE UNITED STATES OR IN ANY OTHER MANNER PROVIDED IN LAW OR IN EQUITY.

(b)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING DIRECTLY OR
INDIRECTLY OUT OF OR RELATING TO THIS AGREEMENT OR THE

66

--------------------------------------------------------------------------------

 

TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.9(b).

Section 11.10Specific Performance

.  The parties to this Agreement acknowledge that money damages may not be an
adequate remedy for breaches or violations of this Agreement and that any Party,
in addition to any other rights and remedies which the parties to this Agreement
may have hereunder or at law or in equity, may, in its sole discretion, apply to
a court of competent jurisdiction in accordance with Section 11.9 for specific
performance or injunction or such other equitable relief as such court may deem
just and proper in order to enforce this Agreement in the event of any breach of
the provisions of this Agreement or prevent any violation hereof and, to the
extent permitted by applicable Law, each Party hereby waives (a) any objection
to the imposition of such relief and (b) any requirement for the posting of any
bond or similar collateral in connection therewith.  

Section 11.11Further Assurances

.  In connection with this Agreement and the transactions contemplated hereby,
each Member will execute and deliver any additional documents and instruments
and perform any additional acts that may be necessary or appropriate to
effectuate and perform the provisions of this Agreement and such transactions.

Section 11.12Waiver of Certain Rights

.  To the maximum extent permitted by applicable Law, each Member irrevocably
waives any right it might have to maintain any action for dissolution of the
Company, or to maintain any action for partition of the property of the Company.

Section 11.13Title to Company Property

.  All assets shall be deemed to be owned by the Company as an entity, and no
Member, individually, shall have any ownership of such property.

Section 11.14Counterparts

.  This Agreement may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document.  All counterparts
will be construed together and constitute the same instrument.

Section 11.15Electronic Transmissions

.  Each of the parties to this Agreement agrees that (a) any consent or signed
document transmitted by electronic transmission shall be treated in all manner
and respects as an original written document, (b) any such consent or document
shall be considered to have the same binding and legal effect as an original
document and (c) at the request of any Party, any such consent or document shall
be re-delivered or re-executed, as appropriate, by the relevant Party or Parties
in its original form.  Each of the parties further agrees that they will not
raise the transmission of a consent or document by electronic transmission as a
defense in any proceeding or action in which the validity of such consent or
document is at issue

67

--------------------------------------------------------------------------------

 

and hereby forever waives such defense.  For purposes of this Agreement, the
term “electronic transmission” means any form of communication not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

Section 11.16Legal Counsel

.  

(a)The Members acknowledge and agree that Kirkland & Ellis LLP (“Kirkland”) (i)
has represented TES Member and certain of its Affiliates in connection with the
negotiation, execution and delivery of this Agreement and all other agreements
contemplated by this Agreement (including the Preferred Purchase Agreement),
(ii) has not represented the Company or any Member other than TES Member and
(iii) in no event shall an attorney-client relationship be deemed to exist
between Kirkland, on the one hand, and the Members (other than TES Member) or
any of its respective Affiliates, or the Company, on the other hand, in respect
of Kirkland’s representation as described in clauses (i) and (ii) above.

(b)The Members acknowledge and agree that Baker Botts L.L.P. (“Baker Botts”) (i)
has represented Summit Member and certain of its Affiliates in connection with
the negotiation, execution and delivery of this Agreement and all other
agreements contemplated by this Agreement (including the Preferred Purchase
Agreement), (ii) has not represented any Member other than Summit Member and
(iii) in no event shall an attorney-client relationship be deemed to exist
between Baker Botts, on the one hand, and the Members (other than Summit Member)
or any of their respective Affiliates, on the other hand, in respect of Baker
Botts’ representation as described in clauses (i) and (ii) above.

Section 11.17Special Purpose Entity

.

(a)Notwithstanding anything in this Agreement to the contrary, for so long as
any Units remain outstanding, the Company shall not (and Summit Parent shall
cause the Company not to):

(i)fail to observe all corporate formalities and other formalities required by
this Agreement or its other organizational documents or the Laws of the State of
Delaware, or fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the Act;

(ii)commingle its funds or assets with the funds or assets of any other Person;
provided, however, that distributions made by the Company not in violation of
this Agreement shall not be considered assets of the Company for purposes of
this clause (ii);

(iii)fail to maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person (including any Affiliates);

(iv)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

68

--------------------------------------------------------------------------------

 

(v)hold itself out to be responsible for the debts of any other Person or hold
out its credit as being available to satisfy the obligations of any other
Person;

(vi)fail to (A) hold itself out to the public and identify itself, in each case,
as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity;

(vii)fail to allocate shared expenses (including shared office space) or fail to
use separate stationery, invoices and checks;

(viii)fail to pay its own liabilities from its own funds;

(ix)guarantee, or otherwise become a restricted subsidiary pursuant to any
agreement governing, any indebtedness of Summit Member, the Series A Preferred
Members or any of their respective Affiliates;

(x)fail to be adequately capitalized to engage in its business separate and
apart from Summit Member, the Series A Preferred Members or each of their
respective Affiliates and to remain solvent; provided, that the foregoing shall
not be construed as imposing an obligation on any Member to contribute or loan
additional capital, property or services to the Company; or

(xi)fail to ensure that all material transactions between the Company, on the
one hand, and Summit Member, the Series A Preferred Members or their respective
Affiliates, on the other hand, whether currently existing or hereafter entered
into, will be only on an arm’s length basis.

(b)The Company’s assets have not and will not be listed as assets on the
financial statement of any other Person; provided, however, that the Company’s
assets may be consolidated for financial reporting purposes with Summit Parent
and its Subsidiaries; provided, further that (i) appropriate notation shall be
made on such consolidated financial statements or notes thereto in accordance
with GAAP to indicate the separateness of the Company and such Affiliates and to
indicate that the Company’s assets and credit are not available to satisfy the
debts and other obligations of such Affiliates or any other Person and (ii) such
assets shall be listed on the Company’s own separate balance sheet.  Such
consolidation shall not affect the status of the Company as a separate legal
entity with its separate assets and separate liabilities.  The Company has
maintained and will maintain its books, records, resolutions and agreements as
official records.  Failure by the Board or the Company to comply with any of the
obligations set forth in this Section 11.17 shall not affect the status of the
Company as a separate legal entity, with its separate assets and separate
liabilities.

(c)Summit Parent and each of the Members acknowledge and agree that the Company
is a special purpose, non-guarantor, unrestricted, indirect Subsidiary of Summit
Parent and shall be bankruptcy remote from Summit Parent and each of Summit
Parent’s Subsidiaries other than the Company.

[Signature Pages Follow]

 

69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement
effective as of the Effective Date.

SUMMIT MEMBER:

SUMMIT MIDSTREAM PERMIAN II, LLC

By:

/s/ Marc Stratton

Name:

Marc Stratton

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

Signature Page to

Amended and Restated

Limited Liability Company Agreement of Summit Permian Transmission Holdco, LLC

--------------------------------------------------------------------------------

 

SERIES A PREFERRED MEMBERS:

TPG ENERGY SOLUTIONS ANTHEM, L.P.

 

By:

/s/ Adam Fliss

Name:

Adam Fliss

Title:

Vice President

 

 

 

 




 

--------------------------------------------------------------------------------

 

Solely for purposes of Sections 3.6(a) 4.9 and 11.17:

SUMMIT PARENT:

SUMMIT MIDSTREAM PARTNERS, LP

 

By: SUMMIT MIDSTREAM GP, LLC, its general partner

 

By:

/s/ Marc Stratton

Name:

Marc Stratton

Title:

Executive Vice President and Chief Financial Officer

 

 

 